   Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 1 of 52 PageID #: 1




Michael A. Sirignano, Esq.
Barry I. Levy, Esq.
Jennifer Abreu, Esq.
RIVKIN RADLER LLP
926 RXR Plaza
Uniondale, New York 11556
(516) 357-3000

Counsel for Plaintiffs Government Employees
Insurance Company, GEICO Indemnity Company,
GEICO General Insurance Company and
GEICO Casualty Company

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
GOVERNMENT EMPLOYEES INSURANCE
COMPANY, GEICO INDEMNITY COMPANY,
GEICO GENERAL INSURANCE COMPANY and
GEICO CASUALTY COMPANY,                                                    Docket No.: _____(   )

                                        Plaintiffs,

                    -against-


NYRX PHARMACY INC.,
YURIY AVULOV,
AND JOHN DOE NOS. “1” THROUGH “5,”

                                         Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X


                                                      COMPLAINT

          Plaintiffs Government Employees Insurance Company, GEICO Indemnity Company,

GEICO General Insurance Company and GEICO Casualty Company (collectively, “GEICO” or

“Plaintiffs”), as and for their Complaint against Defendants, NYRX Pharmacy, Inc., Yuriy

Avulov, and John Doe Nos. “1” through “5” (collectively, the “Defendants”), hereby allege as

follows:
  Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 2 of 52 PageID #: 2




                                 NATURE OF THE ACTION

       1.      This action seeks to terminate an on-going fraudulent scheme perpetrated against

GEICO by the Defendants who have exploited the New York “No-Fault” insurance system by

submitting more than $4.6 million in fraudulent billing to GEICO for medically unnecessary

pharmaceuticals dispensed to individuals involved in automobile accidents and eligible for

insurance coverage under policies of insurance issued by GEICO (the “Insureds”).

       2.      The fraudulent scheme was spearheaded by Yuriy Avulov (“Avulov”) who used,

and continues to use, NYRX Pharmacy, Inc. (“NYRX Pharmacy”) to submit thousands of

fraudulent No-Fault insurance charges seeking payment for a set of specifically targeted,

medically unnecessary “pain relieving” topical pain prescription drug products, primarily in the

form of Diclofenac Sodium Gel, Lidocaine 5% Ointment and Lidocaine 5% Patches

(collectively, the “Fraudulent Topical Pain Products”), as well as various oral medications,

primarily in the form of oral pain relievers and muscle relaxants (together with the Fraudulent

Topical Pain Products, the “Fraudulent Pharmaceuticals”).

       3.      To effectuate the scheme, NYRX Pharmacy and its owner Avulov (collectively,

the “Pharmacy Defendants”) entered into illegal, collusive agreements with prescribing

healthcare providers (collectively, the “Prescribing Providers”) and unlicensed laypersons (the

“Clinic Controllers”) who work at or are associated with various multidisciplinary medical

clinics that almost exclusively treat No-Fault patients (the “No-Fault Clinics”). Pursuant to these

illegal, collusive agreements, the Pharmacy Defendants steered the Prescribing Providers and

Clinic Controllers to prescribe and direct large volumes of prescriptions for the targeted

Fraudulent Topical Pain Products to NYRX Pharmacy, in place of other effective, but much less

costly prescription and non-prescription drug products.



                                                2
  Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 3 of 52 PageID #: 3




       4.     The Pharmacy Defendants intentionally dispensed the targeted pharmaceutical

products without regard to genuine patient care in order to financially enrich themselves through

egregiously inflated charges submitted to GEICO. For example, billing from NYRX Pharmacy

typically ranged from $1,179.00 to $2,358.00 for a single tube of Diclofenac Gel 3%, with

charges at times exceeding $3,500.00 for a single tube; from $380.50 to $1,522.00 for a single

tube of Lidocaine 5% Ointment, with charges at times exceeding $1,900.00; and from $308.10 to

$925.20 for a prescription of Lidocaine 5% Patch.

       5.     The Pharmacy Defendants’ scheme not only inflated the charges submitted to

GEICO and other insurers, but also posed serious risks to the patients’ health as the Fraudulent

Pharmaceuticals were prescribed and dispensed in predetermined fashion, without regard to

genuine patient care, and without regard to proper documentation or with documentation that

was inconsistent with the medications actually prescribed and dispensed.

       6.     By this action, GEICO seeks to recover more than $434,000.00 that the Pharmacy

Defendants stole from it, along with a declaration that GEICO is not legally obligated to pay

reimbursement to NYRX Pharmacy of over $3,441,000.00 in pending fraudulent No-Fault

claims that the Pharmacy Defendants submitted or caused to be submitted through NYRX

Pharmacy because:

              (i)     NYRX Pharmacy billed for pharmaceutical products that were prescribed
                      and dispensed pursuant to predetermined fraudulent protocols designed to
                      exploit the patients for financial gain, without regard for genuine patient
                      care;

              (ii)    the Pharmacy Defendants participated in illegal, collusive relationships in
                      which the Pharmacy Defendants steered the Prescribing Providers and
                      Clinic Controllers to direct illegal prescriptions for the Fraudulent
                      Pharmaceuticals to NYRX Pharmacy in exchange for unlawful kickbacks
                      and other financial incentives;




                                               3
  Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 4 of 52 PageID #: 4




              (iii)   the Pharmacy Defendants intentionally targeted a specific set of
                      pharmaceutical products (i.e., the Fraudulent Topical Pain Products) that
                      NYRX Pharmacy dispensed in large volumes to Insureds with exorbitant
                      charges, in place of other effective, less costly pharmaceuticals in order to
                      inflate the charges to GEICO; and

              (iv)    the Pharmacy Defendants made and continue to make false and fraudulent
                      misrepresentations to GEICO by submitting or causing to be submitted
                      charges for the Fraudulent Pharmaceuticals dispensed by NYRX
                      Pharmacy pursuant to illegal, invalid and duplicitous prescriptions.

       7.     The Defendants fall into the following categories:

              (i)     NYRX Pharmacy is a New York corporation engaged in a fraudulent
                      scheme in which it dispensed the Fraudulent Pharmaceuticals in order to
                      submit to GEICO and other New York automobile insurers claims for
                      reimbursement of No-Fault Benefits to which it is not entitled;

              (ii)    Avulov is the record owner of NYRX Pharmacy; and

              (iii)   John Doe Nos. “1” through “5” are persons and entities, presently not
                      identifiable, who along, with the Pharmacy Defendants, participated in the
                      operation and control of NYRX Pharmacy, including facilitating the
                      illegal, collusive agreements with the Prescribing Providers and Clinic
                      Controllers.

       8.     The Pharmacy Defendants’ scheme began in 2018. As discussed more fully

below, the Pharmacy Defendants at all times have known that: (i) the billed-for pharmaceutical

products were prescribed and dispensed pursuant to predetermined fraudulent protocols designed

to exploit the patients for financial gain, without regard for genuine patient care; (ii) the

Pharmacy Defendants participated in illegal, collusive agreements in which they steered the

Prescribing Providers and Clinic Controllers to direct illegal prescriptions for the Fraudulent

Pharmaceuticals to NYRX Pharmacy in exchange for unlawful kickbacks and other financial

incentives; (iii) the Pharmacy Defendants intentionally targeted a specific set of pharmaceutical

products (i.e., the Fraudulent Topical Pain Products) that NYRX Pharmacy dispensed in large

volumes to Insureds with exorbitant charges, in place of other effective, less costly



                                                4
  Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 5 of 52 PageID #: 5




pharmaceuticals; and (iv) the Pharmacy Defendants made and continue to make false and

fraudulent misrepresentations to GEICO by submitting or causing to be submitted charges for the

Fraudulent Pharmaceuticals dispensed by NYRX Pharmacy pursuant to illegal, invalid, and

duplicitous prescriptions.

       9.      Based on the foregoing, NYRX Pharmacy does not now have – and has never had

– any right to be compensated for the Fraudulent Pharmaceuticals allegedly dispensed to GEICO

Insureds. The chart attached hereto as Exhibit “1” sets forth the fraudulent claims that have been

identified to date which the Pharmacy Defendants submitted, or caused to be submitted, to

GEICO using the United States mails. As a result of the Pharmacy Defendants’ scheme, GEICO

has incurred damages of approximately $434,000.00.

                                        THE PARTIES

  I.   Plaintiffs

       10.     Plaintiffs Government Employees Insurance Company, GEICO Indemnity

Company, GEICO General Insurance Company and GEICO Casualty Company are Maryland

corporations with their principal places of business in Chevy Chase, Maryland. GEICO is

authorized to conduct business and to issue automobile insurance policies in New York.

 II.   Defendants

       11.     Defendant NYRX Pharmacy is a New York corporation, incorporated on or about

June 19, 2018, with its principal place of business at 179-07 Union Turnpike, Fresh Meadows,

New York.


       12.     NYRX Pharmacy was registered as a pharmacy with the New York State

Department of Education on August 17, 2018, but is no longer registered as an active pharmacy.




                                                5
  Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 6 of 52 PageID #: 6




       13.     NYRX Pharmacy and its owner Avulov, knowingly submitted, and continue to

submit through the present day, fraudulent claims to GEICO for pharmaceuticals purportedly

dispensed to GEICO Insureds and continue to seek reimbursement on unpaid fraudulent claims.

       14.     Defendant Avulov resides in and is a citizen of New York and is the record owner

of NYRX Pharmacy.

       15.     John Doe Nos. 1-5 reside in and are citizens of New York. John Doe Nos. 1-5 are

individuals and entities, presently not identifiable, who, along with the Pharmacy Defendants,

participate in the operation and control of NYRX Pharmacy, including facilitating illegal,

collusive agreements with the Prescribing Providers and Clinic Controllers, whereby they

prescribe, or purport to prescribe, the Fraudulent Pharmaceuticals in exchange for kickbacks and

other financial incentives from the Pharmacy Defendants.

                                JURISDICTION AND VENUE

       16.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1332(a)(1) because the controversy exceeds the sum or value of $75,000.00, exclusive of

interests and costs, and is between citizens of different states. Pursuant to 28 U.S.C. § 1331, this

Court also has jurisdiction over the claims brought under 18 U.S.C. §§ 1961 et seq., the

Racketeer Influenced and Corrupt Organizations (“RICO”) Act, because they arise under the

laws of the United States. In addition, this Court has supplemental jurisdiction over the subject

matter of the claims asserted in this action pursuant to 28 U.S.C. § 1367.

       17.     Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the Eastern

District of New York is the District where one or more of the Defendants reside and because this

is the District where a substantial amount of the activities framing the basis of the Complaint

occurred.



                                                 6
  Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 7 of 52 PageID #: 7




                       ALLEGATIONS COMMON TO ALL CLAIMS

  I.   An Overview of New York’s No-Fault Laws

       18.      GEICO underwrites automobile insurance in the State of New York.

       19.     New York’s “No-Fault” laws are designed to ensure that injured victims of motor

vehicle accidents have an efficient mechanism to pay for and receive the healthcare services that

they need. Under New York’s Comprehensive Motor Vehicle Insurance Reparations Act (N.Y.

Ins. Law §§ 5101 et seq.) and the regulations promulgated pursuant thereto (11 N.Y.C.R.R. §§

65 et seq.)(collectively, referred to herein as the “No-Fault Laws”), automobile insurers are

required to provide Personal Injury Protection Benefits (“No-Fault Benefits”) to Insureds.

       20.     No-Fault Benefits include up to $50,000.00 per Insured for necessary expenses

that are incurred for health care goods and services.

       21.     The No-Fault Laws limit reimbursement for benefits to prescription drugs only.

Over-the-counter drugs and products which may be purchased without prescription are not

covered expenses under the No-Fault Laws.

       22.     An Insured can assign his or her right to No-Fault Benefits to the providers of

healthcare services in exchange for those services. Pursuant to a duly executed assignment, a

healthcare provider may submit claims directly to an insurance company and receive payment

for necessary goods and medical services provided, using the claim form required by the New

York State Department of Insurance (known as the “Verification of Treatment by Attending

Physician or Other Provider of Health Service,” or, more commonly, as an “NF-3”). In the

alternative, healthcare providers sometimes submit claims using the Health Care Financing

Administration insurance claim form (known as the “HCFA-1500 Form”).




                                                 7
  Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 8 of 52 PageID #: 8




       23.     Pursuant to New York’s No-Fault Laws (11 N.Y.C.R.R. § 65-3.16(a)(12)), a

healthcare provider is not eligible to receive No-Fault Benefits if it fails to meet any applicable

New York state or local licensing requirement necessary to perform such services in New York.

       24.     The implementing regulation adopted by the Superintendent of Insurance, 11

NYCRR § 65-3.16(a)(12), provides, in pertinent part, as follows:

               A provider of health care services is not eligible for reimbursement under section
               5102(a)(1) of the Insurance Law if the provider fails to meet any applicable New
               York State or local dispensing requirement necessary to perform such service in
               New York … (emphasis supplied).

       25.     In State Farm Mut. Auto. Ins. Co. v. Mallela, 4 N.Y.3d 313 (2005), the New York

Court of Appeals, confirmed that healthcare service providers that fail to comply with licensing

requirements are ineligible to collect No-Fault Benefits, and that insurers may look beyond a

facially-valid license to determine whether there was a failure to abide by state and local law.

       26.     Pursuant to New York Insurance Law § 403, the NF-3s and HCFA-1500 Forms

submitted by a healthcare provider to GEICO, and to all other automobile insurers, must be

verified by the healthcare provider subject to the following warning:

                       Any person who knowingly and with intent to defraud any insurance
                       company or other person files an application for insurance or statement of
                       claim containing any materially false information, or conceals for the
                       purpose of misleading, information concerning any fact material thereto,
                       commits a fraudulent insurance act, which is a crime.

 II.   An Overview of Applicable Licensing Requirements

       27.     Pursuant to New York Education Law § 6808, no person, firm, corporation or

association shall possess drugs, prescriptions or poisons for the purpose of compounding,

dispensing, retailing, wholesaling or manufacturing, or shall offer drugs, prescriptions or poisons

for sale at retail or wholesale unless registered by the New York State Department of Education

as a pharmacy, wholesaler, manufacturer or outsourcing facility.


                                                 8
  Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 9 of 52 PageID #: 9




        28.     Pursuant to 8 N.Y.C.R.R. § 29.1, pharmacies in New York are prohibited from

“exercising undue influence on the patient or client, including the promotion of the sale of

services, goods, appliances or drugs in such manner as to exploit the patient or client for the

financial gain of the practitioner or of a third party.”

        29.     Pursuant to 8 N.Y.C.R.R. § 63.1(7), pharmacists shall conduct a prospective drug

review before each prescription is dispensed, which review shall include screening for potential

drug therapy problems due to therapeutic duplication, drug-drug interactions, including serious

interactions with over-the-counter drugs, incorrect drug dosage or duration of drug treatment,

drug-allergy interactions, and clinical abuse or misuse.

        30.     Pursuant to 8 N.Y.C.R.R. § 29.1, pharmacies are prohibited from “directly or

indirectly offering, giving, soliciting, or receiving or agreeing to receive, any fee or other

consideration to or from a third party for the referral of a patient or client or in connection with

the performance of professional services.”

        31.     New York Education Law § 6810 prohibits pharmacies from dispensing

pharmaceuticals when a prescription form for a drug includes any other drug. Separate

prescriptions are required for each drug prescribed and dispensed.

        32.     New York Education Law § 6810 prohibits persons and corporations, not

licensed to issue a prescription, to willfully cause prescription forms, blanks, or facsimiles

thereof to be disseminated to any person other than a person who is licensed to issue a

prescription.

        33.     Pursuant to Education Law § 6512, §6530(11), (18), and (19), aiding and abetting

an unlicensed person to practice a profession, offering any fee or consideration to a third party




                                                   9
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 10 of 52 PageID #: 10




for the referral of a patient, and permitting any person not authorized to practice medicine to

share in the fees for professional services is considered a crime and/or professional misconduct.

        34.      New York Education Law § 6530(17) prohibits a physician from “exercising

undue influence” on the patient by promoting the sale of drugs so as to exploit the patient for the

financial gain of the licensee or of a third party.

        35.      New York Education Law § 6530(18) prohibits a physician from “directly or

indirectly” offering, giving, soliciting, receiving or agreeing to receive any fee or other

consideration to or from a third party in connection with the performance of professional

services.

        36.      New York Education Law § 6509-a prohibits a professional licensee from

“directly or indirectly” requesting, receiving, or participating in the division, transference,

assignment, rebate, splitting or refunding of a fee in connection with professional care or services

related to drugs and/or medications.

        37.      Pursuant to New York Education Law § 6808, pharmacy owners and supervising

pharmacists shall be responsible for the proper conduct of a pharmacy.

III.    The Pharmacy Defendants’ Scheme Involving the Fraudulent Pharmaceuticals

              A. Overview of the Scheme

        38.      Beginning in 2018, and continuing uninterrupted through the present day, the

Pharmacy Defendants masterminded and implemented a fraudulent scheme in which they used

NYRX Pharmacy to exploit patients for financial gain by billing the New York automobile

insurance industry millions of dollars in exorbitant charges seeking reimbursement relating to the

Fraudulent Pharmaceuticals purportedly dispensed to the Insureds.




                                                  10
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 11 of 52 PageID #: 11




       39.     NYRX Pharmacy purported to be a storefront neighborhood pharmacy operating

in Fresh Meadows, Queens, when in fact, it operated as a large-scale fraudulent scheme that

exploited GEICO’s Insureds, as well as insureds of other New York automobile insurers, through

the prescribing and dispensing of the Fraudulent Pharmaceuticals, while intentionally

disregarding a vast array of other pharmaceutical products, including over-the-counter (“OTC”)

medications readily available at a fraction of the cost.

       40.     Unlike legitimate pharmacies dispensing a variety of pharmaceutical products,

NYRX Pharmacy intentionally focused on and targeted a specific set of pharmaceutical products

(i.e., the Fraudulent Topical Pain Products), which make up about 92% of the billing that the

Pharmacy Defendants submitted to GEICO for reimbursement.

       41.     While about 92% of the billing that the Pharmacy Defendants submitted through

NYRX Pharmacy was for the Fraudulent Topical Pain Products, the remaining billing submitted

was primarily for oral pain-relieving medication, including nonsteroidal anti-inflammatory drugs

(“NSAIDs”) and muscle relaxers submitted as part of the scheme to defraud GEICO.

       42.     The Pharmacy Defendants chose to target the Fraudulent Topical Pain Products

because they knew that (i) similar over-the-counter drugs that could be recommended to Insureds

are not covered expenses under the No-Fault Laws and (ii) they could acquire the Fraudulent

Topical Pain Products at low cost and submit claims for reimbursement under the No-Fault Laws

at exorbitant prices.

       43.     In furtherance of the fraudulent scheme, the Pharmacy Defendants steered the

Prescribing Providers and the Clinic Controllers to prescribe and direct large volumes of

prescriptions to NYRX Pharmacy for the targeted set of Fraudulent Topical Pain Products, which

were purportedly prescribed and dispensed to treat patients at the No-Fault Clinics.



                                                 11
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 12 of 52 PageID #: 12




       44.     Many of the No-Fault Clinics where the prescriptions steered to NYRX Pharmacy

were generated included clinics that housed a “revolving door” of numerous other purported

healthcare providers geared towards exploiting New York’s No-Fault insurance system.

       45.     NYRX Pharmacy received large volumes of medically unnecessary prescriptions

from the Prescribing Providers and the Clinic Controllers at the No-Fault Clinics almost

immediately after NYRX Pharmacy became registered to operate, despite the fact that NYRX

Pharmacy was a new pharmacy, its owner was not a pharmacist, and it had no reputation or track

record in the pharmacy industry.

       46.     The Pharmacy Defendants obtained large volumes of medically unnecessary

prescriptions from the Prescribing Providers and the Clinic Controllers at the No-Fault Clinics

pursuant to predetermined protocols, in exchange for the payment of kickbacks or other financial

incentives, solely to maximize profits and without regard to genuine patient care.

       47.     In some instances, the Prescribing Providers were supplied what is essentially a

product list – disguised as a “prescription order form” (the “Fraudulent Prescription Forms”) – of

the various Fraudulent Pharmaceuticals that NYRX Pharmacy dispensed.

       48.     The Fraudulent Prescription Forms are invalid and illegal in that they are not

electronic prescriptions nor are they official serialized New York State prescriptions bearing the

legible, conspicuous imprinted or stamped name of the authorized prescribing healthcare

provider.

       49.     Some of the Fraudulent Prescription Forms created by the Pharmacy Defendants

listed NYRX Pharmacy’s name, address, and contact information, along with the names of the

Fraudulent Pharmaceuticals, including the Fraudulent Topical Pain Products and the quantity in

which they were to be prescribed and dispensed to Insureds.



                                                12
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 13 of 52 PageID #: 13




       50.    In other instances, the Fraudulent Prescription Forms submitted by the Pharmacy

Defendants to GEICO listed another pharmacy’s name, address, and contact information, not

NYRX Pharmacy.

       51.    The other pharmacy whose name appeared on the Fraudulent Prescription Forms

in some instances was Wellmart Rx, Inc. (“Wellmart Rx”).

       52.    Wellmart Rx was a named defendant in a federal affirmative action commenced

by GEICO captioned, GEICO v. Wellmart Rx, Inc., et al, 1:19-CV-04414 (KAM)(RLM)

(E.D.N.Y. 2019) (the “Wellmart Rx matter”).        In the Wellmart Rx matter, similar to the

fraudulent scheme described herein, GEICO alleged that Wellmart Rx, among other defendants,

stole from GEICO by submitting, or causing to be submitted thousands of fraudulent No-Fault

insurance claims seeking reimbursement for pharmaceutical products.

       53.    While NYRX Pharmacy purports to operate as a separate and distinct pharmacy

from Wellmart Rx, in some instances, NYRX Pharmacy submitted billing to GEICO that listed

Wellmart Rx’s address, instead of its own address.      Further, on at least one occasion, an

insurance check made payable to NYRX Pharmacy was deposited into Wellmart Rx’s bank

account. Moreover, both NYRX Pharmacy and Wellmart Rx made payments to Statewide

Employment Professionals, Inc. (“Statewide Employment’), a New York corporation that

appears to have no legitimate purpose but which received payments from entities that were

indicted by the Brooklyn District Attorney’s Office for allegedly participating in a healthcare

fraud scheme wherein patients were paid in cash in exchange for going to clinics for medically

unnecessary treatment.

       54.    Although Wellmart Rx purportedly ceased its operation in May of 2019, NYRX

Pharmacy filled and dispensed pharmaceutical drug products pursuant to Wellmart Rx’s



                                              13
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 14 of 52 PageID #: 14




Fraudulent Prescription Forms. Furthermore, Wellmart Rx’s former pharmacist, Cyril Gulian

became NYRX Pharmacy’s supervising pharmacist.

       55.     The Fraudulent Prescription Forms, including Wellmart Rx’s Fraudulent

Prescription Forms that were filled by NYRX Pharmacy, steered the Prescribing Providers to

prescribe predetermined Fraudulent Topical Pain Products such as Diclofenac Gel 3%, Lidocaine

5% Ointment, and/or Lidocaine 5% Patch (or its equivalent, Lidoderm 5% Patch), which NYRX

Pharmacy thereafter billed at exorbitant charges.

       56.     Additionally, the Fraudulent Prescription Forms also steered the Prescribing

Providers to prescribe other Fraudulent Pharmaceuticals, including predetermined oral

medications, such as Naproxen and Celebrex to further increase NYRX Pharmacy’s profits. The

Prescribing Providers chose which predetermined pharmaceutical product should be given to the

Insured by marking off or circling one of the designed boxes on the prescription form.

       57.     A sample of the prescriptions issued by the Prescribing Providers using the

Fraudulent Prescription Forms, which the Pharmacy Defendants submitted to GEICO in support

of NYRX Pharmacy’s fraudulent billing, is annexed hereto as Exhibit “2”.

       58.     The Prescribing Providers also were provided in some instances with preset labels

or rubber stamps that contained the names of some of the Fraudulent Pharmaceuticals. The

Prescribing Providers then used the preset labels or stamps on their official New York State

prescription pads to prescribe the Fraudulent Pharmaceuticals to the Insureds that were dispensed

by NYRX Pharmacy

       59.     The preset label or rubber stamps steered the Prescribing Providers to prescribe

predetermined Fraudulent Topical Pain Products, particularly Diclofenac Gel 3% and Lidocaine

5% Ointment, which was then dispensed by NYRX Pharmacy.



                                               14
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 15 of 52 PageID #: 15




       60.        A sample of prescriptions issued by the Prescribing Providers using preset labels

or rubber stamps, which NYRX Pharmacy submitted to GEICO in support of its fraudulent

billing, is annexed hereto as Exhibit “3”.

       61.        In keeping with the fact that the Pharmacy Defendants illegally steered the

Prescribing Providers and the Clinic Controllers to provide NYRX Pharmacy with prescriptions

for the Fraudulent Pharmaceuticals pursuant to predetermined fraudulent protocols and solely to

maximize profits, the Insureds were not given the prescriptions to fill (even though many of the

prescriptions were paper prescriptions) and they were not given the option to use a pharmacy of

their choosing.

       62.        The Pharmacy Defendants ensured that the Prescribing Providers and Clinic

Controllers directed the prescriptions for the Fraudulent Pharmaceuticals to NYRX Pharmacy,

regardless of (i) the distance of the pharmacy to the Insureds’ residences or the No-Fault Clinics

where the Insureds were receiving treatment and (ii) the fact that there were countless other

pharmacies located much closer to the Insured’s residences and the No-Fault Clinics.

       63.        Notably, approximately 55% of the Insureds that allegedly received

pharmaceuticals dispensed by NYRX Pharmacy lived outside of Queens, New York, where the

pharmacy is located, with a majority of the Insureds’ residences scattered throughout Brooklyn,

Bronx, Manhattan, Staten Island and Long Island, including Nassau and Suffolk County.

       64.        In some instances, the Insureds’ residences are located in cities and counties

outside of New York City, including Albany, Westchester County, Rockland County, Sullivan

County, Orange County, Clinton County, Dutchess County, Onondaga County, Rensselaer

County, Saratoga Springs, and Oneida County, with some residences located more than 150

miles away from NYRX Pharmacy.



                                                 15
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 16 of 52 PageID #: 16




        65.     But for the Pharmacy Defendants’ illegal, collusive agreements with the

Prescribing Providers and Clinic Controllers, these Insureds would not have received

pharmaceutical products from a pharmacy that is located in a county or city outside of their place

of residence.

        66.     Instead, the Prescribing Providers and the Clinic Controllers directed prescriptions

for the Fraudulent Pharmaceuticals to NYRX Pharmacy, irrespective of its inconvenient location

to the Insureds’ residences because the prescriptions were being issued pursuant to illegal,

collusive agreements between the Pharmacy Defendants and the Prescribing Providers and Clinic

Controllers.

        67.     The Pharmacy Defendants used the prescriptions obtained from the No-Fault

Clinics to bill GEICO and other insurers millions of dollars for the Fraudulent Pharmaceuticals.

        68.     The Pharmacy Defendants billed GEICO more than $4.6 million, with more than

$4 million of that billing being submitted in only one year of active operations by NYRX

Pharmacy.

        69.     Upon information and belief, considering that GEICO is only one of many

automobile insurers in New York, NYRX Pharmacy likely billed the New York automobile

industry in excess of $10 million for the Fraudulent Pharmaceuticals, with substantially all of

that billing taking place in a single year.

        70.     NYRX Pharmacy, after a flurry of billing to GEICO and other New York

automobile insurers, shut down active operations and terminated NYRX Pharmacy’s registration

with New York State Department of Education.

        71.     Nevertheless, as a further part of the scheme, the Pharmacy Defendants continue

their scheme by hiring law firms to pursue collection on the fraudulent charges submitted to



                                                 16
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 17 of 52 PageID #: 17




GEICO by NYRX Pharmacy, through numerous, separate no-fault arbitration or civil court

collection proceedings seeking recovery on the individual bills, which proceedings may continue

for years.

       72.     The Pharmacy Defendants’ continued collection efforts through numerous,

separate no-fault arbitration or civil court collection proceedings is an essential part of their

fraudulent scheme since they know it is impractical for an arbitrator or civil court judge in a

single no-fault arbitration or civil court proceeding, typically involving a single bill, to uncover

or address the Pharmacy Defendants’ large scale, complex fraud scheme involving the

prescription and dispensing of fraudulent pharmaceuticals to hundreds of patients across

numerous different No-Fault Clinics located throughout the New York metropolitan area.

       73.     The Pharmacy Defendants masterminded and implemented their pharmaceutical

fraud scheme and recruited the Prescribing Providers and Clinic Controllers as willing

participants, knowing that: (i) the Fraudulent Pharmaceuticals were prescribed and dispensed

pursuant to predetermined protocols designed to exploit the patients for financial gain, without

regard to genuine patient care; (ii) the Fraudulent Pharmaceuticals were the product of illegal,

collusive agreements intended to inflate the billing from NYRX Pharmacy to insurers and

financially enrich the Pharmacy Defendants; (iii) the Pharmacy Defendants intentionally targeted

a specific set of pharmaceutical products that they dispensed in large volumes to Insureds

through NYRX Pharmacy with exorbitant charges; and (iv) the Fraudulent Pharmaceuticals were

prescribed and dispensed without regard for the availability of a wide range of OTC medications

proven to have therapeutic effects and available at a fraction of the case.




                                                 17
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 18 of 52 PageID #: 18




             B. The Fraudulent Pharmaceuticals Were Prescribed and Dispensed Without
                Regard to Genuine Patient Care

       74.      In basic terms, the goal of medical treatment is to help patients get better in a

timely manner. Notwithstanding this basic goal, Insureds treated by the Prescribing Providers at

No-Fault Clinics associated with the Clinic Controllers – and who received pharmaceuticals from

NYRX Pharmacy – were virtually always subjected to a predetermined and unnecessarily

prolonged treatment protocol, which completely lacks in individualized care and fails to utilize

evidence-based medicine practices with the goal of the Insureds’ timely return to good health.

       75.      Despite this basic goal, the treatment reports almost uniformly reflect that the

Insureds do not get better, do not return to good health, and/or do not experience improvement in

their conditions such that the Insureds can terminate medical treatment expeditiously and return

to normal activity.

       76.      Rather, as part of the predetermined protocol, the Prescribing Providers produced

generic, and boilerplate examination reports designed to justify continued, voluminous and

excessive healthcare services that the No-Fault Clinic providers purport to render to Insureds.

These healthcare services include the prescription of excessive amounts of medically

unnecessary pharmaceutical drug products such as the Fraudulent Pharmaceuticals.

       77.      Notwithstanding the creation of the examination reports, the Prescribing

Providers’ prescription of the Fraudulent Pharmaceuticals dispensed by NYRX Pharmacy was

based on predetermined protocols designed to exploit the Insureds for financial gain, without

regard to the genuine needs of the patients.

       78.      To the extent any examination was actually performed at all, the Prescribing

Providers failed to document a detailed medical history of the patients to whom they prescribed

the Fraudulent Pharmaceuticals that were dispensed by NYRX Pharmacy.


                                               18
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 19 of 52 PageID #: 19




       79.     Prescribing a multitude of pharmaceutical drug products without first taking a

detailed patient history demonstrates a gross indifference to patient health and safety as the

Prescribing Providers often did not know whether the patient was taking any medication or

suffering from any co-morbidity that would contraindicate the use of a particular prescribed drug

product.

       80.     The Prescribing Providers also did not document in their examination reports

whether the patients was intolerant of oral medications thereby necessitating a prescription for a

Fraudulent Topical Pain Product.

       81.     The Prescribing Providers also failed to document in their follow-up examination

reports whether the Fraudulent Pharmaceuticals dispensed by NYRX Pharmacy provided any

relief to the patient or whether the patient experienced any side effects associated with the

prescribed pharmaceutical product.

       82.     At times, the Prescribing Providers failed to document in any of their examination

reports that the patient was to receive a Fraudulent Pharmaceutical. At other times, the

recommendation and treatment plans of a Prescribing Provider’s examination report were

inconsistent with the medications actually prescribed and dispensed. For example,

   •   Insured B.J. was allegedly involved in a motor vehicle accident on June 14, 2019.
       Thereafter, B.J. sought treatment with Rutland Medical, P.C. at a No-Fault Clinic located
       at 135-25 79th Street, Howard Beach, New York, and underwent an initial examination
       with Ilonna Yelizar, P.A. (“Yelizar”) on June 20, 2019. Yelizar did not document any
       medication under the treatment plan section of the examination report, thereby, indicating
       that no medication was prescribed. Nevertheless, on July 11, 2019, about three weeks
       later, NYRX Pharmacy dispensed and billed for Lidocaine 5% Ointment pursuant to a
       prescription dated June 20, 2019 by Yelizar.

   •   Insured L.S. was allegedly involved in a motor vehicle accident on May 24, 2019.
       Thereafter, L.S. sought treatment with QR Medical Services, P.C. at a No-Fault Clinic
       located at 148-21 Jamaica Avenue, Jamaica, New York, and underwent an initial
       examination with Muhammad Reza Zakaria, M.D. (“Dr. Zakaria”) on June 14, 2019. Dr.
       Zakaria did not document any medication under the treatment plan section of the


                                               19
Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 20 of 52 PageID #: 20




      examination report, thereby, indicating that no medication was prescribed. On July 31,
      2019, over one month later, NYRX Pharmacy dispensed and billed for Lidocaine 5%
      Ointment and Celecoxib pursuant to prescriptions dated July 19, 2019 by Dr. Zakaria.
      Notably, there is no indication that Dr. Zakaria examined L.S. on or about July 19, 2019.

  •   Insured T.B. was allegedly involved in a motor vehicle accident on June 10, 2019.
      Thereafter, T.B. sought treatment with Ananthakumar Thillainathan, M.D. (“Dr.
      Thillainathan”) at a No-Fault Clinic located at 1849 Utica Avenue, Brooklyn, New York,
      and underwent an initial examination on June 20, 2019. Dr. Thillainathan documented the
      prescription of Diclofenac Gel 1% under the treatment plan section of his examination
      report. Nevertheless, on June 25, 2019, NYRX Pharmacy dispensed and billed for
      Diclofenac Gel 3% pursuant to a prescription dated June 20, 2019 by Dr. Thillainathan.

  •   Insured N.A. was allegedly involved in a motor vehicle accident on July 31, 2019.
      Thereafter, N.A. sought treatment with Time to Care Medical, P.C. at a No-Fault Clinic
      located at 222-01 Jamaica Avenue, Queens Village, New York, and underwent an initial
      examination with Rafael Antonio Delacruz-Gomez (“Dr. Delacruz-Gomez”) on August
      1, 2019. Dr. Delacruz-Gomez circled “compound” under the pre-printed treatment plan
      section of the examination report but failed to name any prescribed compound
      medication. Nevertheless, on August 5, 2019, NYRX Pharmacy dispensed and billed for
      Diclofenac Gel 3% pursuant to a prescription dated August 1, 2019 with one refill by Dr.
      Delacruz-Gomez.

  •   Insured J.M. was allegedly involved in a motor vehicle accident on May 9, 2018.
      Thereafter, J.M. sought treatment with University Pain Medicine at a No-Fault Clinic
      located at 215-19 39th Avenue, Bayside, New York, and underwent an initial examination
      with Didier Demesmin, M.D. (“Dr. Demesmin”) on April 12, 2019. On August 2, 2019,
      J.M. underwent a follow-up examination with Dr. Demesmin, at which point he
      documented Diclofenac Gel as the prescribed medication under the treatment plan section
      of the examination report. Nevertheless, on August 5, 2019, NYRX Pharmacy dispensed
      and billed for Lidocaine 5% Patch pursuant to a prescription dated August 2, 2019 with
      one refill by Dr. Demesmin.

  •   Insured F.L.was allegedly involved in a motor vehicle accident on July 9, 2018.
      Thereafter, F.L. sought treatment with Epione Medical, P.C. at a No-Fault Clinic located
      at 92-08 Jamaica Avenue, Woodhaven, New York, and underwent an initial examination
      with Michael Yakubov Jacobi, M.D. (“Dr. Jacobi”) on July 12, 2018. On October 11,
      2018, F.L. underwent a follow-up examination with Mihaela Dajdea, P.A. (“Dajdea”), at
      which point she marked Tylenol as the prescribed medication under the pre-printed
      treatment plan section of the examination report. Yet, on October 12, 2018, NYRX
      Pharmacy dispensed and billed for Diclofenac Gel 3% pursuant to a prescription dated
      October 11, 2018 by Dajdea.

  •   Insured H.L. was allegedly involved in a motor vehicle accident on February 28, 2019.
      Thereafter, H.L. sought treatment with BL Pain Management PLLC at a No-Fault Clinic
      located at 34-09 Murray Street, Flushing, New York, and underwent an initial


                                             20
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 21 of 52 PageID #: 21




       examination with Boleslav Kosharsky, M.D. (“Dr. Kosharsky”) on April 17, 2019. Dr.
       Kosharky only documented Diclofenac Gel as the prescribed medication under the
       treatment plan section of the examination report. Nevertheless, on April 30, 2019, NYRX
       Pharmacy dispensed and billed for Diclofenac Gel 3% and Lidocaine 5% Patch pursuant
       to a Fraudulent Prescription Form dated April 17, 2019 and allegedly signed by Dr.
       Kosharsky.

       83.     Notably, each year approximately 4.5 million ambulatory care visits and 100,000

deaths in the United States occur as a result of adverse drug reactions. A substantial number of

these adverse drug reactions are the result of improper prescriptions, including improper

prescription practices associated with therapeutic duplication. See, Mathew Witry, PharmD,

PhD, Medication List Discrepancies and Therapeutic Duplications Among Dual Use Veterans,

Federal Practitioner, 14 (September 2016).

       84.     Therapeutic duplication is the prescribing and dispensing of two or more drugs

from the same therapeutic class – such as oral and topical NSAIDs (e.g., Ibuprofen and

Diclofenac Gel 3%) – which puts the patient at greater risk of adverse drug reactions without

providing any additional therapeutic benefit.

       85.     In keeping with the fact that the Fraudulent Pharmaceuticals were prescribed and

dispensed without regard to genuine patient care, the Prescribing Providers issued multiple

prescriptions for multiple Fraudulent Pharmaceuticals, from the same therapeutic class, on the

same date to a single patient. For example:

   •   Insured M.V. was allegedly involved in a motor vehicle accident on July 5, 2019.
       Thereafter, M.V. sought treatment with Foster Medical, P.C. at a No-Fault Clinic located
       at 170 W. 233rd Street, Bronx, New York. On July 18, 2019, M.V. underwent an initial
       examination with Denny Rodriguez, M.D. (“Dr. Rodriguez”) who issued prescriptions for
       Diclofenac Gel 3% and Ibuprofen – two drug products from the same therapeutic class –
       a topical and oral NSAID, as well as Cyclobenzaprine and Esomeprazole. On July 23,
       2019, NYRX Pharmacy dispensed and billed for Diclofenac Gel 3%, Ibuprofen,
       Cyclobenzaprine, and Esomeprazole pursuant to prescriptions dated July 18, 2019 by Dr.
       Rodriguez.




                                                21
Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 22 of 52 PageID #: 22




  •   Insured E.J. was allegedly involved in a motor vehicle accident on August 24, 2018.
      Thereafter, E.J. sought treatment with Epione Medical, P.C. at a No-Fault Clinic located
      at 218-08 Jamaica Avenue, Queens Village, New York, and underwent an initial
      examination with Dr. Jacobi on September 5, 2018. On October 3, 2018, E.J. underwent a
      follow-up examination with Dajdea who issued prescriptions for Diclofenac Gel 3% and
      Ibuprofen – two drug products from the same therapeutic class – a topical and oral
      NSAID, as well as Lidocaine 5% Patch. On October 8, 2018, NYRX Pharmacy dispensed
      and billed for Diclofenac Gel 3%, Ibuprofen, and Lidocaine 5% Patch pursuant to
      prescriptions dated October 3, 2018 by Dajdea. On March 21, 2019, E.J. underwent
      another follow-up examination with Dajdea who again issued prescriptions for
      Diclofenac Gel 3% and Ibuprofen. On March 27, 2019, NYRX Pharmacy dispensed and
      billed for Diclofenac Gel 3% and Ibuprofen pursuant to prescriptions dated March 21,
      2019 by Dajdea.

  •   Insured R.L.G. was allegedly involved in a motor vehicle accident on May 16, 2019.
      Thereafter, R.L.G. sought treatment with Neighborhood Healthcare Medical, P.C. at a
      No-Fault Clinic located at 170 W. 233rd Street, Bronx, New York. On May 16, 2019,
      R.L.G. underwent an initial examination with Dr. Rodriguez who issued prescriptions for
      Diclofenac Gel 3% and Ibuprofen – two drug products from the same therapeutic class –
      a topical and oral NSAID, as well as Cyclobenzaprine and Esomeprazole. On May 21,
      2019, NYRX Pharmacy dispensed and billed for Diclofenac Gel 3%, Ibuprofen,
      Cyclobenzaprine, and Esomeprazole pursuant to prescriptions dated March 16, 2019 by
      Dr. Rodriguez.

  •   Insured A.M. was allegedly involved in a motor vehicle accident on January 6, 2019.
      Thereafter, A.M. sought treatment with Neighborhood Healthcare Medical, P.C. at a No-
      Fault Clinic located at 170 W. 233rd Street, Bronx, New York. On January 18, 2019,
      A.M. underwent an initial examination with Dr. Rodriguez who issued prescriptions for
      Diclofenac Gel 3% and Naproxen – two drug products from the same therapeutic class –
      a topical and oral NSAID, as well as Cyclobenzaprine and Esomeprazole. Notably, Dr.
      Rodriguez documented the prescription of Diclofenac Gel 1%, not Diclofenac Gel 3%, in
      the treatment plan section of the examination report. On January 30, 2019, NYRX
      Pharmacy dispensed and billed for Diclofenac Gel 3%, Naproxen, Cyclobenzaprine, and
      Esomeprazole pursuant to prescriptions dated January 22, 2019 by Dr. Rodriguez. On
      February 14, 2019, A.M. underwent a follow-up examination with Dr. Rodriguez who
      issued prescriptions for Diclofenac Gel 3% and Lidocaine 5% Patch. On February 21,
      2019, NYRX Pharmacy dispensed and billed for Diclofenac Gel 3% and Lidocaine 5%
      Patch pursuant to prescriptions dated February 14, 2019 by Dr. Rodriguez. On June 3,
      2019, NYRX Pharmacy dispensed and billed for Lidocaine 5% Patch and Naproxen
      pursuant to prescriptions dated May 2, 2019 by Dr. Rodriguez. Notably, there is no
      corresponding examination report for the May 2, 2019 prescriptions by Dr. Rodriguez
      submitted to GEICO.

  •   Insured R.S. was allegedly involved in a motor vehicle on March 7, 2019. Thereafter,
      R.S. sought treatment with Neighborhood Healthcare Medical, P.C. at a No-Fault Clinic
      located at 170 W. 233rd Street, Bronx, New York. On March 11, 2019, R.S. underwent an


                                             22
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 23 of 52 PageID #: 23




       initial examination with Dr. Rodriguez who issued prescriptions for Diclofenac Gel 3%
       and Ibuprofen – two drug products from the same therapeutic class – a topical and oral
       NSAID, as well as Cyclobenzaprine and Esomeprazole. Notably, Dr. Rodriguez
       documented the prescription of Diclofenac Gel 1%, not Diclofenac Gel 3%, in the
       treatment plan section of the examination report. On March 20, 2019, NYRX Pharmacy
       dispensed and billed for Diclofenac Gel 3%, Ibuprofen, Cyclobenzaprine, and
       Esomeprazole pursuant to prescriptions dated March 11, 2019 by Dr. Rodriguez. On
       April 9, 2019, R.S. underwent another follow-up examination with Dr. Rodriguez who,
       the following day, issued prescriptions for Diclofenac Gel 3% and Celecoxib – two drug
       products from the same therapeutic class – a topical and oral NSAID, as well as
       Lidocaine 5% Patch. On April 17, 2019, NYRX Pharmacy dispensed and billed for
       Diclofenac Gel 3%, Celecoxib and Lidocaine 5% Patch pursuant to prescriptions dated
       April 10, 2019 by Dr. Rodriguez.

   •   Insured R.A. was allegedly involved in a motor vehicle accident on June 15, 2019.
       Thereafter, R.A. sought treatment with Neighborhood Healthcare Medical, P.C. at a No-
       Fault Clinic located at 170 W. 233rd Street, Bronx, New York. On June 17, 2019, R.A.
       underwent an initial examination with Dr. Rodriguez who issued prescriptions for
       Diclofenac Gel 3% and Ibuprofen – two drug products from the same therapeutic class –
       a topical and oral NSAID, as well as Cyclobenzaprine and Esomeprazole. Notably, Dr.
       Rodriguez documented the prescription of Diclofenac Gel 1%, not Diclofenac Gel 3%, in
       the treatment plan section of the examination report. On July 2, 2019, NYRX Pharmacy
       dispensed and billed for Diclofenac Gel 3%, Ibuprofen, Cyclobenzaprine, and
       Esomeprazole pursuant to prescriptions dated June 17, 2019 by Dr. Rodriguez.

   •   Insured R.D.R. was allegedly involved in a motor vehicle accident on September 17,
       2018. Thereafter, R.D.R. sought treatment with Neighborhood Healthcare Medical, P.C.
       at a No-Fault Clinic located at 170 W. 233rd Street, Bronx, New York. On September 20,
       2018, R.D.R. underwent an initial examination with Dr. Rodriguez who issued
       prescriptions for Diclofenac Gel 3% and Ibuprofen – two drug products from the same
       therapeutic class – a topical and oral NSAID, as well as Cyclobenzaprine and
       Esomeprazole. Notably, Dr. Rodriguez issued these prescriptions on October 10, 2018,
       over two weeks after the initial examination. Moreover, Dr. Rodriguez documented the
       prescription of Diclofenac Gel 1%, not Diclofenac Gel 3%, in the treatment plan section
       of the examination report. On October 26, 2018, NYRX Pharmacy dispensed and billed
       for Diclofenac Gel 3%, Ibuprofen, Cyclobenzaprine, and Esomeprazole pursuant to
       prescriptions dated October 10, 2018 by Dr. Rodriguez.

       86.     Not only are these practices clearly part of a fraudulent scheme designed to

maximize profit, but they also constitute therapeutic duplication and increase the risk of adverse

drug reactions to the patients subject to them.




                                                  23
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 24 of 52 PageID #: 24




               C. The Fraudulent Diclofenac Gel and Lidocaine Ointment Prescriptions

         87.      In accordance with the fraudulent scheme discussed above, NYRX Pharmacy

routinely billed GEICO for exorbitantly priced topical pain gel, namely, Diclofenac Gel 3%

pursuant to duplicitous prescriptions solicited from the Prescribing Providers and Clinic

Controllers, in exchange for kickbacks and other financial incentives.

         88.      The Pharmacy Defendants solicited the Prescribing Providers and Clinic

Controllers to provide them with voluminous prescriptions for Diclofenac Gel 3% because the

Pharmacy Defendants could bill for this product at exorbitant charges, which egregiously

inflated the charges submitted to GEICO and other New York No-Fault insurers.

         89.      The United States Food and Drug Administration (“FDA”) requires that

diclofenac sodium prescriptions contain a “Black Box Warning” indicating serious

cardiovascular and gastrointestinal risks.

         90.      A “Black Box Warning” is the strictest warning attached to the labeling of a

prescription drug or product by the FDA, and is designated to call attention to serious or life-

threatening risks associated with the drug or product.

         91.      Specifically, with every diclofenac sodium prescription, the FDA requires the

patient to be warned that: (i) diclofenac sodium may cause an increased risk of serious

cardiovascular thrombotic events, including myocardial infarction, and stroke, which can be

fatal; and (ii) diclofenac sodium may cause an increased risk of serious adverse gastrointestinal

events including bleeding, ulceration, and perforation of the stomach or intestines, which can be

fatal.




                                                24
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 25 of 52 PageID #: 25




       92.     Diclofenac sodium gel, when prescribed in 1% concentrations, is a topical NSAID

typically used to treat joint pain caused by osteoarthritis in the hands, wrists, elbows, knees,

ankles, or feet. It has not been proven effective for treating strains or sprains.

       93.     Diclofenac Gel 3% gel, i.e., the Diclofenac Gel prescribed by the Prescribing

Provider and dispensed by the Pharmacy Defendants, is FDA approved to treat a skin condition

known as actinic keratoses.

       94.     Diclofenac Gel 3% gel has no proven efficacy or safety in the treatment of

musculoskeletal injuries, nor is the use of Diclofenac Gel to treat musculoskeletal injuries an

accepted off-label use.

       95.     Notwithstanding the proper and common uses for Diclofenac Gel 3%, or the risks

associated with the drug, the Pharmacy Defendants steered the Prescribing Providers to prescribe

diclofenac sodium in the form of Diclofenac Gel 3%, while they oftentimes recommended the

patient continue the use of oral NSAIDs, or while simultaneously prescribing oral NSAIDs –

such as celecoxib, meloxicam, ibuprofen, or naproxen – and other Fraudulent Pharmaceuticals

such as Lidocaine 5% Patch and Lidocaine 5% Ointment.

       96.     Prescribing    Diclofenac     Gel    3%,   while    simultaneously    prescribing   or

recommending the patient take oral NSAIDs, is therapeutic duplication which results in

increased risk of adverse events with no additional therapeutic benefit.

       97.     Nevertheless, the Prescribing Providers consciously dispensed Diclofenac Gel 3%

in conjunction with oral NSAIDs and/or other Fraudulent Topical Pain Products to numerous

Insureds, despite the risks it posed to the Insureds’ health and well-being.

       98.     By prescribing and dispensing oral NSAIDs and other Fraudulent Topical Pain

Products in conjunction with Diclofenac Gel 3%, the Prescribing Providers and the Pharmacy



                                                   25
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 26 of 52 PageID #: 26




Defendants engaged in therapeutic duplication and put patients at increased risk as the use of oral

NSAIDs increases the “Black Box Warning” risks associated with diclofenac sodium.

       99.     As evidenced by, among          other things, the contemporaneous, voluminous

dispensing of pharmaceuticals and therapeutic duplication, Diclofenac Gel 3% was prescribed

and dispensed without regard for patient care and safety, and instead prescribed and dispensed

pursuant to collusive arrangements and predetermined treatment protocols, without regard for the

commercial availability of a wide range of FDA-approved medications, as well as OTC

medications, proven to have therapeutic effects and available at a fraction of the cost.

       100.    In keeping with the fact that Diclofenac Gel 3% was prescribed and dispensed

without regard for patient care and safety and pursuant to predetermined protocols, the initial

examination reports prepared by the Prescribing Providers virtually never stated the medical

basis for the prescriptions.

       101.    In further keeping with the fact that Diclofenac Gel 3% was prescribed and

dispensed pursuant to predetermined treatment protocols and without regard for patient care, the

follow-up examination reports prepared by the Prescribing Providers virtually never addressed

whether the Diclofenac Gel 3% provided any pain relief to the patient or was otherwise effective

for the purpose prescribed, to what degree, or whether the patient experienced any side effects.

       102.    The fact that the Prescribing Providers failed to properly document the

prescriptions for Diclofenac Gel 3% further indicates that there was no legitimate medical reason

for the excessive amounts of Diclofenac Gel 3% dispensed by NYRX Pharmacy, particularly

given the potential for adverse health effects to the Insureds.

       103.    In further keeping with the fact that the Pharmacy Defendants targeted a specific

set of pharmaceuticals (i.e., the Fraudulent Topical Pain Products) pursuant to collusive



                                                 26
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 27 of 52 PageID #: 27




arrangements with the Prescribing Providers and Clinic Controllers and pursuant to fraudulent,

predetermined and profit-driven treatment protocols, the Prescribing Providers issued

prescriptions for Diclofenac Gel 3% contemporaneously to Lidocaine 5% Ointment or Lidocaine

5% Patch, at times along with NSAIDs and/or muscle relaxers. For example:

       •   Insured R.S. was allegedly involved in a motor vehicle accident on July 14, 2019.
           Thereafter, R.S. sought treatment with Colin Clarke, M.D. (“Dr. Clarke”) at a No-
           Fault Clinic located at 221-05 Jamaica Avenue, Queens Village, New York. On July
           24, 2019, R.S. underwent an examination with Dr. Clarke who issued prescriptions
           for Diclofenac Gel 3% and Lidocaine 5% Patch. On July 29, 2019, NYRX Pharmacy
           dispensed and billed for Diclofenac Gel 3% and Lidocaine 5% Patch pursuant to
           prescriptions dated July 24, 2019 by Dr. Clarke.

       •   Insured A.D. was allegedly involved in a motor vehicle accident on November 21,
           2018. Thereafter, A.D. sought treatment with Neighborhood Healthcare Medical, P.C.
           at a No-Fault Clinic located at 170 W. 233rd Street, Bronx, New York, and
           underwent an initial examination with Dr. Rodriguez on December 12, 2018. On
           February 11, 2019, A.D. underwent a follow-up examination with Dr. Rodriguez who
           issued prescriptions for Diclofenac Gel 3%, Lidocaine 5% Patch, and Naproxen. On
           February 13, 2019, NYRX Pharmacy dispensed and billed for Diclofenac Gel 3%,
           Lidocaine 5% Patch and Naproxen pursuant to prescriptions dated February 11, 2019
           by Dr. Rodriguez.

       •   Insured J.P. was allegedly involved in a motor vehicle accident on November 26,
           2018. Thereafter, J.P. sought treatment with Neighborhood Healthcare Medical, P.C.
           at a No-Fault Clinic located at 170 W. 233rd Street, Bronx, New York. On November
           28, 2018, J.P. underwent an initial examination with Dr. Rodriguez who issued
           prescriptions for Diclofenac Gel 3%, Naproxen, Cyclobenzaprine, and Esomeprazole.
           On December 19, 2018, NYRX Pharmacy dispensed and billed for Diclofenac Gel
           3%, Naproxen, Cyclobenzaprine, and Esomeprazole pursuant to prescriptions dated
           November 28, 2018 by Dr. Rodriguez. On February 26, 2019, J.P. underwent a
           follow-up examination with Dr. Rodriguez who issued prescriptions for Diclofenac
           Gel 3%, Lidocaine 5% Patch, Naproxen, Cyclobenzaprine, and Esomeprazole. On
           March 4, 2019, NYRX Pharmacy dispensed and billed for Diclofenac Gel 3%,
           Lidocaine 5% Patch, Naproxen, Cyclobenzaprine, and Esomeprazole pursuant to
           prescriptions dated February 26, 2019 by Dr. Rodriguez.

       •   Insured R.O. was allegedly in a motor vehicle accident on February 28, 2019.
           Thereafter, R.O. sought treatment with Neighborhood Healthcare Medical, P.C. at a
           No-Fault Clinic located at 170 W. 233rd Street, Bronx, New York. On March 20,
           2019, R.O. underwent an initial examination with Dr. Rodriguez who issued
           prescriptions for Cyclobenzaprine and Esomeprazole. On March 26, 2019, NYRX
           Pharmacy dispensed and billed for Cyclobenzaprine and Esomeprazole pursuant to


                                             27
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 28 of 52 PageID #: 28




           prescriptions dated March 20, 2019. On April 30, 2019, R.O. underwent a follow-up
           examination with Dr. Rodriguez who issued prescriptions for Diclofenac Gel 3%,
           Lidocaine 5% Patch, Ibuprofen, Cyclobenzaprine, and Esomeprazole. On May 2,
           2019, NYRX Pharmacy dispensed and billed for Diclofenac Gel 3%, Lidocaine 5%
           Patch, Ibuprofen, Cyclobenzaprine, and Esomeprazole pursuant to prescriptions dated
           April 20, 2019 by Dr. Rodriguez.

       •   Insured S.W. was allegedly involved in a motor vehicle accident on April 18, 2019.
           Thereafter, S.W. sought treatment with Warren Street Orthopedic Rehabilitation, P.C.
           at a No-Fault Clinic located at 57-21 Queens Boulevard, Woodside, New York. On
           May 2, 2019, S.W. underwent an initial examination with Danilo Humberto Sotelo-
           Garza, M.D. (“Dr. Sotelo-Garza”) who issued prescriptions for Diclofenac 3% with
           Lidocaine 5% Ointment and Meloxicam with 1 refill for each medication. On May 5,
           2019, NYRX Pharmacy dispensed and billed for Diclofenac Gel 3% with Lidocaine
           5% Ointment and Meloxicam pursuant to prescriptions dated May 2, 2019 by Dr.
           Sotelo-Garza. Notably, Dr. Sotelo-Garza did not document the prescription of
           Diclofenac Gel 3% with Lidocaine 5% Ointment and Meloxicam in his examination
           report. Instead, Dr. Sotelo-Garza documented in his examination report that he
           recommended S.W. take (over-the-counter) Aleve.

       •   Insured D.P. was allegedly involved in a motor vehicle accident on April 24, 2019.
           Thereafter, D.P. sought treatment with Warren Street Orthopedic Rehabilitation, P.C.
           at a No-Fault Clinic located at 57-21 Queens Boulevard, Woodside, New York. On
           May 2, 2019, D.P. underwent an initial examination with Dr. Sotelo-Garza who
           issued prescriptions for Diclofenac 3% with Lidocaine 5% Ointment with 1 refill and
           Meloxicam with no refill. On May 6, 2019, NYRX Pharmacy dispensed and billed for
           Diclofenac Gel 3% with Lidocaine 5% Ointment and Meloxicam pursuant to
           prescriptions dated May 2, 2019 by Dr. Sotelo-Garza. Notably, Dr. Sotelo-Garza only
           documented the prescription of Meloxicam in his examination report.

       •   Insured K.Q. was allegedly involved in a motor vehicle accident on April 13, 2019.
           Thereafter, K.Q. sought treatment with Warren Street Orthopedic Rehabilitation, P.C.
           at a No-Fault Clinic located at 57-21 Queens Boulevard, Woodside, New York. On
           May 2, 2019, S.W. underwent an initial examination with Dr. Sotelo-Garza who
           issued prescriptions for Diclofenac 3% with Lidocaine 5% Ointment with 1 refill and
           Meloxicam with no refill. On May 5, 2019, NYRX Pharmacy dispensed and billed
           for Diclofenac Gel 3% with Lidocaine 5% Ointment and Meloxicam pursuant to
           prescriptions dated May 2, 2019 by Dr. Sotelo-Garza. Notably, Dr. Sotelo-Garza only
           documented the prescription of Meloxicam in his examination report.

       104.   NYRX Pharmacy typically billed GEICO between $1,179.00 and $2,358.00 for a

single tube of Diclofenac Gel 3%, with charges at times exceeding $3,500.00 for a single tube.

To-date, NYRX Pharmacy billed GEICO over $3.4 million for Diclofenac Gel 3% alone.



                                              28
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 29 of 52 PageID #: 29




         105.   Not surprisingly, the Office of Inspector General of the U.S. Department of

Health & Human Services recently issued a report which noted that one of the most common

products billed for by pharmacies with questionable billing was diclofenac sodium because,

among other reasons, there is a striking difference between the cost of a compounded topical

containing diclofenac sodium and a non-compounded version of the same drug. In that same

report, the OIG also noted that many pharmacies in New York State are among the most

questionable in the nation. See Questioning Billing For Compounded Topical Drugs in Medicare

Part D, OEI-XX-XXXXXXX (August 2018).

         106.   In addition to the egregious volume of Diclofenac Gel 3% dispensed by NYRX

Pharmacy, in accordance with the fraudulent scheme discussed above, the Pharmacy Defendants

routinely billed GEICO for exorbitantly priced topical Lidocaine 5% Ointment, pursuant to

prescriptions solicited from the Prescribing Providers and Clinic Controllers in exchange for

kickbacks or other financial incentives.

         107.   Lidocaine is a local anesthetic (numbing medication) that works by blocking

nerve signals in the body. Lidocaine 5% Ointment is primarily indicated for temporary pain

relief associated with minor burns and skin irritations such as sunburn, insect bites, poison ivy,

poison oak, poison sumac abrasions of the skin and insect bites, or as a topical anesthetic for

minor procedures such as sutures or injections. Lidocaine does not penetrate the skin enough to

treat deep musculoskeletal pain.

         108.   Excessive dosage or short intervals between doses of Lidocaine 5% Ointment can

cause serious adverse effects. Accordingly, patients should be instructed to strictly adhere to the

recommended dosage and a single application of Lidocaine 5% Ointment should not exceed 5

grams.



                                                29
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 30 of 52 PageID #: 30




       109.   Despite this, the Prescribing Providers never recommended Insureds first use

over-the-counter Lidocaine products to treat minor aches and pain which they sustained in

fender-bender type motor vehicles accidents. Rather, pursuant to collusive arrangements and

predetermined protocols, the Prescribing Providers and Clinic Controllers routinely prescribed to

Insureds, or caused the prescription of, Lidocaine 5% Ointment and directed those prescriptions

to NYRX Pharmacy.

       110.   For example, the Prescribing Providers never recommended Insureds first try

commonly available commercial products, such as Icy Hot Lidocaine or Aspercreme with

Lidocaine, both of which contain 4% lidocaine and are available in a 2.7 oz. tube at most well-

known pharmacy retailers at a mere fraction of the cost, including Rite-Aid and Target for

advertised prices in the range of approximately $10.00.

       111.   In keeping with the fact that the Pharmacy Defendants submitted bills pursuant to

collusive agreements with the Prescribing Providers and Clinic Controllers and pursuant to

fraudulent, predetermined and profit-driven treatment protocols, the Lidocaine 5% Ointment

prescriptions were often issued contemporaneously to oral medications, such as OTC NSAIDs

and muscle relaxers. For example:

       •   Insured D.R.S. was alleged involved in a motor vehicle accident on June 23, 2019.
           Thereafter, D.R.S. sought treatment with Epione Medical, P.C. at a No-Fault Clinic
           located at 218-08 Jamaica Avenue, Queens Village, New York. On June 25, 2019,
           D.R.S. underwent an initial examination with Dr. Jacobi who issued prescriptions for
           Lidocaine 5% Ointment, Naproxen and Cyclobenzaprine. On June 27, 2019, NYRX
           Pharmacy dispensed and billed for Lidocaine 5% Ointment, Naproxen, and
           Cyclobenzaprine pursuant to prescriptions dated June 25, 2019 by Dr. Jacobi.

       •   Insured A.S. was allegedly involved in a motor vehicle accident on January 19, 2019.
           Thereafter, A.S. sought treatment with Happy Apple Medical Services, P.C. at a No-
           Fault Clinic at 105-20 Rockaway Beach Blvd., Rockaway, New York. On June 19,
           2019, A.S. underwent an initial examination with Richard Jay Apple, M.D. (“Dr.
           Apple”) who issued prescriptions for Lidocaine 5% Ointment, Celecoxib, and
           Omeprazole. On June 21, 2019, NYRX Pharmacy dispensed and billed for Lidocaine


                                               30
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 31 of 52 PageID #: 31




           5% Ointment, Celecoxib, and Omeprazole pursuant to prescriptions dated June 19,
           2019 by Dr. Apple.

       •   Insured O.R. was allegedly involved in a motor vehicle accident on May 26, 2019.
           Thereafter, O.R. sought treatment with Dr. Thillainathan at a No-Fault Clinic located
           at 1849 Utica Avenue, Brooklyn, New York. On May 29, 2019, O.R. underwent an
           initial examination with Dr. Thillainathan who issued prescriptions for Lidocaine 5%
           Ointment and Cyclobenzaprine. On June 10, 2019, NYRX Pharmacy dispensed and
           billed for Lidocaine 5% Ointment and Cyclobenzaprine pursuant to prescriptions
           dated May 29, 2019 by Dr. Thillainathan.

       •   Insured Y.R.C. was allegedly involved in a motor vehicle accident on April 11, 2019.
           Thereafter, Y.R.C. sought treatment with Eastern Medical Practice, P.C. at a No-Fault
           Clinic located at 82-25 Queens Blvd., Elmhurst, New York. On July 30, 2019, Y.R.C.
           underwent an examination with Aleksandr Kopach, P.A. (“Kopach”) who, on the
           following day, issued prescriptions for Lidocaine 5% Ointment, Tizanidine, and
           Ibuprofen. On August 20, 2019, NYRX Pharmacy dispensed and billed for Lidocaine
           5% Ointment, Tizanidine, and Ibuprofen pursuant to prescriptions dated July 31, 2019
           by Kopach.

       •   Insured S.C. was allegedly involved in a motor vehicle accident on January 8, 2019.
           Thereafter, S.C. sought treatment with Epione Medical, P.C. at a No-Fault Clinic
           located at 218-08 Jamaica Avenue, Queens Village, New York. On January 10, 2019,
           S.C. underwent an initial examination with Dr. Jacobi who issued prescriptions for
           Lidocaine 5% Ointment and Naproxen. On February 7, 2019, NYRX Pharmacy
           dispensed and billed for Lidocaine 5% and Naproxen pursuant to prescriptions dated
           January 10, 2019 by Dr. Jacobi.

       112.    As with the prescriptions for Diclofenac Gel 3%, the initial examination reports

prepared by the Prescribing Providers virtually never set forth the medical basis for the

Lidocaine 5% Ointment prescriptions. Likewise, the follow-up examination reports virtually

never addressed whether the Lidocaine 5% Ointment prescribed provided any pain relief to the

patient or was otherwise effective for the purpose prescribed, to what degree, or whether the

patients experienced any side effects.

       113.    NYRX Pharmacy typically billed GEICO between $380.50 and $1,522.00 for a

single tube of Lidocaine 5% Ointment, and to date, has submitted over $700,000.00 in charges to

GEICO seeking reimbursement for Lidocaine 5% Ointment alone.



                                              31
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 32 of 52 PageID #: 32




       114.    In further keeping with the fact that the Pharmacy Defendants targeted a specific

set of pharmaceuticals (i.e., the Fraudulent Topical Pain Products) pursuant to collusive

arrangements with the Prescribing Providers and Clinic Controllers and pursuant to fraudulent,

predetermined and profit-driven treatment protocols, the Prescribing Providers issued nearly

identical prescriptions to Insureds involved in a single motor vehicle accident, regardless of the

Insured’s individual circumstances or actual injuries. For example:

       •   On June 12, 2019, two Insureds J.B. and C.L. were involved in the same underlying
           accident. Thereafter, J.B. and C.L. sought treatment with MetroCare Medical, P.C. at
           a No-Fault Clinic located at 71 South Central Avenue, Valley Stream, New York, and
           underwent examinations with Andrew Patrick, M.D. (“Dr. Patrick”). Notably, Dr.
           Patrick directed J.B. and C.L. to take the same Fraudulent Pharmaceuticals, namely,
           Lidocaine 5% Ointment and Tramadol. On June 28, 2019, NYRX Pharmacy
           dispensed Lidocaine 5% Ointment and Tramadol to J.B. and C.L. pursuant to
           prescriptions dated June 26, 2019 by Dr. Patrick.

       •   On October 16, 2018, two Insureds, S.S. and W.H., were involved in the same
           underlying accident. Thereafter, S.S. and W.H. sought treatment with Metro Pain
           Specialists, P.C. at a No-Fault Clinic located at 2451 E. Tremont Avenue, Bronx,
           New York, and underwent initial examinations with Joseph Jimenez, M.D. (“Dr.
           Jimenez”) on October 18, 2018. Notably, Dr. Jimenez directed S.S. and W.H. to take
           the same Fraudulent Pharmaceuticals, namely, Diclofenac Gel 3% and Lidocaine 5%
           Ointment. On October 19, 2018 and October 28, 2018, NYRX Pharmacy dispensed
           and billed for Diclofenac Gel 3% and Lidocaine 5% Ointment, respectively, pursuant
           to prescriptions for S.S. dated October 18, 2018 by Dr. Jimenez. Similarly, on
           October 24, 2018 and October 28, 2019, NYRX Pharmacy dispensed and billed for
           Diclofenac Gel 3% and Lidocaine 5% Ointment, respectively, pursuant to
           prescriptions for W.H. dated October 18, 2018 by Dr. Jimenez. Dr. Jimenez also
           issued additional identical prescriptions for Diclofenac Gel 3% and Cyclobenzaprine
           to S.S. and W.H. On November 16, 2018, NYRX Pharmacy dispensed and billed for
           Diclofenac Gel 3% and Cyclobenzaprine pursuant to prescriptions for S.S. dated
           November 15, 2018 by Dr. Jimenez. Similarly, on November 18, 2020, NYRX
           Pharmacy dispensed and billed for Diclofenac Gel 3% and Cyclobenzaprine pursuant
           to prescriptions for W.H. dated November 15, 2018 by Dr. Jimenez.

       •   On December 13, 2018, two Insureds, B.D. and P.O. were involved in the same
           underlying accident. Thereafter, B.D. and P.O. sought treatment with 5 Borough
           Anesthesia, PLLC at No-Fault Clinics located at 1250 Waters Place, Bronx, New
           York and 550 Remsen Avenue, Brooklyn, New York, respectively and underwent
           examinations with David Irfan, N.P. (“Irfan”). Notably, Irfan directed B.D. and P.O.
           to take the same Fraudulent Pharmaceuticals, namely Diclofenac Gel 3% and


                                               32
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 33 of 52 PageID #: 33




           Meloxicam. On January 8, 2019, NYRX Pharmacy dispensed and billed for
           Diclofenac Gel 3% and Meloxicam pursuant to prescriptions for B.D. and P.O. dated
           December 31, 2018 by Irfan.

       •   On September 30, 2018, two Insureds, T.M. and E.M., were involved in the same
           underlying accident. Thereafter, T.M. sought treatment with Bay Ridge Orthopedic
           Associates at a No-Fault Clinic located at 108-25 Merrick Blvd., Jamaica, New York,
           and underwent examinations with Howard Baum, M.D. (“Dr. Baum”). There is no
           indication that Dr. Baum examined E.M., yet, Dr. Baum directed T.M. and E.M. to
           take the same Fraudulent Pharmaceuticals, namely, Diclofenac Gel 3% and Celecoxib
           with 3 refills for each medication. On December 5, 2018, NYRX Pharmacy dispensed
           and billed for Diclofenac Gel 3% and Celecoxib pursuant to prescriptions for T.M.
           dated November 27, 2018 by Dr. Baum. Similarly, on December 13, 2018, NYRX
           Pharmacy dispensed and billed for Diclofenac Gel 3% and Celecoxib pursuant to
           prescriptions for E.M. dated December 11, 2018 by Dr. Baum.

       •   On April 26, 2019, two Insureds, A.Z. and R.J., were involved in the same underlying
           accident. Thereafter, A.Z. and R.J. sought treatment with Center for NeuroRestorative
           Medicine at a No-Fault Clinic located at 240-19 Jamaica Avenue, Bellerose, New
           York, and underwent examinations with Jordan Fersel, M.D. (“Dr. Fersel”). Notably,
           Dr. Fersel directed A.Z. and R.J. to repeatedly take the same Fraudulent
           Pharmaceutical, namely, Diclofenac Gel 3%. On May 3, 2019, NYRX Pharmacy
           dispensed and billed for Diclofenac Gel 3% pursuant to prescriptions dated April 30,
           2019 by Dr. Fersel. On June 20, 2019, NYRX Pharmacy again dispensed and billed
           for Diclofenac Gel 3% pursuant to prescriptions dated June 18, 2019 with 1 refill by
           Dr. Fersel. On July 24, 2019, NYRX Pharmacy dispensed a refill of Diclofenac Gel
           3% pursuant to the June 18, 2019 prescription by Dr. Fersel.

       115.    The Pharmacy Defendants’ egregious billing in predetermined patterns, coupled

with the fact that the Prescribing Providers failed to properly document the prescriptions for

Diclofenac Gel 3% and Lidocaine 5% Ointment, or the Insureds’ use of these medications,

further indicates that there was no legitimate medical reason for the Prescribing Providers to

have prescribed large volumes of these medications to the Insureds, particularly given the

potential for adverse health effects.

           D. The Fraudulent Lidocaine Patches

       116.    As a further part of their scheme, the Pharmacy Defendants routinely billed

GEICO for exorbitantly priced pain patches in the form of Lidocaine 5% Patch (“Lidocaine



                                              33
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 34 of 52 PageID #: 34




Patches”) pursuant to prescriptions solicited from the Prescribing Providers and Clinic

Controllers in exchange for kickbacks or other financial incentives.

       117.    In keeping with the fact that the Pharmacy Defendants steered the Prescribing

Providers to prescribe the Fraudulent Pharmaceuticals pursuant to predetermined protocols

designed to maximize profits without regard for patient care, the Lidocaine Patches were

routinely dispensed and billed at exorbitant charges despite the fact that there are other, less

expensive, commercially available FDA-approved patches.

       118.    Notably, topical pain patches in which the primary ingredient is lidocaine are

mainly used to treat chronic post-herpetic neuropathic pain (i.e., continued nerve pain after a

patient recovers from shingles), although studies have shown that any relief these patches

provide – beyond topical anesthetic relief – is more attributable to its placebo effect rather than

the pharmacological action of patches themselves. In fact, while the application of pain patches

in which the primary ingredient is lidocaine provides sufficient absorption to cause an anesthetic

effect, it is insufficient to produce a complete sensory block.

       119.    Nevertheless, the Prescribing Providers routinely prescribed the Fraudulent Pain

Patches to Insureds for sprain/strain injuries sustained in fender-bender type motor vehicle

accidents.

       120.    Like the prescriptions for Lidocaine 5% Ointment, the Prescribing Providers

never recommended Insureds first use OTC patches containing lidocaine – which are available to

treat their often minor sprain/strain injuries. Rather, pursuant to collusive arrangements and

predetermined protocols, the Prescribing Providers routinely prescribed Insureds exorbitantly

priced prescription Lidocaine Patches, which were dispensed by NYRX Pharmacy.




                                                 34
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 35 of 52 PageID #: 35




       121.    As with the prescriptions for the other Fraudulent Topical Pain Products, the

initial examination reports prepared by the Prescribing Providers virtually never set forth the

medical basis for the prescriptions. Likewise, the follow-up examination reports virtually never

addressed whether the Lidocaine Patches prescribed provided any pain relief to the patient or

were otherwise effective for the purpose prescribed, to what degree, or whether the patients

experienced any side effects.

       122.    In keeping with the fact that the Pharmacy Defendants acted with gross

indifference to patient care and safety, the patients were generally not instructed on the safe use,

side effects or risks associated with the Lidocaine Patches. Moreover, despite these risks, as

demonstrated in the claims examples throughout this Complaint, the Prescribing Providers

regularly prescribed, and the Pharmacy Defendants regularly dispensed, Lidocaine Patches

contemporaneously to other Fraudulent Pharmaceuticals.

       123.    The Pharmacy Defendants typically billed GEICO between $308.10 and $925.20

for each prescription of Lidocaine Patches. To-date, the Pharmacy Defendants’ billing submitted

through NYRX Pharmacy to GEICO exceeded $190,000.00 in claims seeking reimbursement for

Lidocaine Patches.

           E. The Exploiting of Patients for Financial Gain Through the Illegal, Collusive
              Arrangements Between The Pharmacy Defendants, Prescribing Providers
              and the Clinic Controllers

       124.    To effectuate the fraudulent scheme, the Pharmacy Defendants steered the

Prescribing Providers and Clinic Controllers to routinely prescribe and direct prescriptions to

NYRX Pharmacy for large volumes of the Fraudulent Topical Pain Products pursuant to their

collusive arrangements, which egregiously inflated the charges submitted to GEICO.




                                                35
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 36 of 52 PageID #: 36




        125.    New York’s statutory framework provides, among other things, that pharmacies

and licensed medical professionals are prohibited from (i) “exercising undue influence” on a

patient by promoting the sale of drugs so as to exploit the patient for the financial gain of the

licensee or of a third party, and (ii) “directly or indirectly” giving, soliciting, receiving, or

agreeing to receive any fee or other consideration to or from a third party in connection with the

performance of professional services.

        126.    Here, the Pharmacy Defendants colluded with Prescribing Providers and Clinic

Controllers associated with various No-Fault Clinics, which treat thousands of Insureds, to have

the Prescribing Providers, prescribe, or purport to prescribe, the Fraudulent Pharmaceuticals,

including the Fraudulent Topical Pain Products, and then have those prescriptions directed to

NYRX Pharmacy so that the Pharmacy Defendants could bill GEICO huge sums.

        127.    The Prescribing Providers prescribed, or purported to prescribe, the Fraudulent

Pharmaceuticals to patients of No-Fault Clinics, while the Pharmacy Defendants dispensed, or

purported to dispense the Fraudulent Pharmaceuticals, despite their knowledge that they were

involved in illegal, collusive arrangements designed to exploit the patients for financial gain; the

Fraudulent Pharmaceuticals were often being prescribed without regard to pharmacologic

outcomes; the Fraudulent Pharmaceuticals were often being prescribed with gross indifference to

patient health, care and safety; the Fraudulent Topical Pain Products were prescribed as a matter

of course without any recommendation that patients first try OTC products; and that the

Fraudulent Pharmaceuticals were prescribed without attention to cost and fiscal responsibility,

given that there are FDA-approved drugs available and appropriate for the particular patients at

significantly less cost.




                                                36
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 37 of 52 PageID #: 37




       128.    The Pharmacy Defendants on occasion supplied the Prescribing Providers and the

Clinic Controllers with Fraudulent Prescription Forms to steer the Prescribing Providers to

prescribe the Fraudulent Pharmaceuticals, including the Fraudulent Topical Pain Products that

NYRX Pharmacy dispensed, to patients of the No-Fault Clinic and direct those prescriptions to

the Pharmacy Defendants.

       129.    The purpose of the Pharmacy Defendants supplying the Prescribing Providers and

Clinic Controllers with the Fraudulent Prescriptions Forms was so that the Prescribing Providers

could repeatedly issue predetermined and/or unnecessary prescriptions for the exorbitantly priced

Fraudulent Topical Pain Products that NYRX Pharmacy “specialized” in dispensing in order to

exploit the Insureds’ No-Fault Benefits.

       130.    The Prescribing Providers and Clinic Controllers virtually never gave the Insureds

the option to use a pharmacy of their choosing, rather the Prescribing Providers and Clinic

Controllers directed the prescriptions for the Fraudulent Pharmaceuticals to NYRX Pharmacy,

notwithstanding that: (i) in many instances, the No-Fault Clinics and the patient themselves were

located far from NYRX Pharmacy in Fresh Meadows, Queens; and (ii) there were countless

other pharmacies located much closer to the No-Fault Clinics and the patients’ residences.

       131.    NYRX Pharmacy purported to mail or deliver the Fraudulent Pharmaceuticals

directly to the Insureds’ residences.

       132.    Alternatively, the Insureds were given the Fraudulent Pharmaceuticals directly

from the Clinic Controllers or front desk staff at the various No-Fault Clinics, without ever

seeing the prescription.

       133.    The Prescribing Providers and Clinic Controllers did not give the Insureds the

option to identify a pharmacy of their choosing to ensure that the prescriptions were filled by



                                               37
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 38 of 52 PageID #: 38




NYRX Pharmacy, and to ensure that the Pharmacy Defendants benefitted financially from the

prescriptions.

       134.      The Prescribing Providers had no legitimate medical reason to prescribe the

Fraudulent Pharmaceuticals in large quantities to their patients.

       135.      The Prescribing Providers and Clinic Controllers had no legitimate reason to

direct the prescriptions for the Fraudulent Pharmaceuticals to NYRX Pharmacy rather than to a

multitude of other pharmacies that were equally capable of dispensing the prescriptions and often

more convenient to many of the patients.

       136.      The Pharmacy Defendants had no legitimate reason to dispense, or purport to

dispense, the Fraudulent Pharmaceuticals that were (i) often prescribed and dispensed without

regard to pharmacologic outcomes; (ii) prescribed and dispensed with gross indifference to

patient health, care and safety; (iii) prescribed and dispensed as a matter of course without any

recommendation that patients first try over-the-counter products; and (iv) prescribed and

dispensed without any attention to cost and fiscal responsibility, because, among other things, all

pharmacists in New York are required to conduct a prospective drug review before each

prescription is dispensed, which review shall include screening for therapeutic duplication, drug-

drug interactions, including serious interactions with over-the-counter drugs, incorrect drug

dosage or duration of drug treatment, drug-allergy interactions, and clinical abuse or misuse.

       137.      The Prescribing Providers and the Clinic Controllers would have not engaged in

the illegal, collusive arrangements with the Pharmacy Defendants in violation of New York law,

including using the Fraudulent Prescription Forms, intentionally prescribing the Fraudulent

Pharmaceuticals, and directing those prescriptions to NYRX Pharmacy, unless they profited




                                                38
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 39 of 52 PageID #: 39




from their participation in the illegal scheme either by way of direct kickbacks or other financial

incentives, such as employment at a No-Fault Clinic.

       138.    But for the payment of kickbacks, or other financial incentive from the Pharmacy

Defendants,   the   Prescribing   Providers   would    not   have    prescribed   the   Fraudulent

Pharmaceuticals, or the volume of the Fraudulent Topical Pain Products, and the Prescribing

Providers and Clinic Controllers would not have directed the prescriptions to NYRX Pharmacy.

       139.    The Pharmacy Defendants, Prescribing Providers, and Clinic Controllers have

affirmatively concealed the particular amounts paid for the kickbacks since such kickbacks are in

violation of New York law.

       140.    Nevertheless, based on the circumstances surrounding the illegal, collusive

arrangements, the Pharmacy Defendants paid, and continue to pay, a financial kickback or

provide other financial incentives, and the Prescribing Providers and Clinic Controllers received,

and continue to receive, a financial kickback or other financial incentives, for each of the

particular prescriptions for the Fraudulent Pharmaceuticals that are dispensed by NYRX

Pharmacy.

       141.    Upon information and belief, the payment of kickbacks was made at or near the

time the prescriptions were issued.

IV.    The Fraudulent Billing the Pharmacy Defendants Submitted or Cause to be
       Submitted to GEICO

       142.    Every prescription product, whether a brand name or generic drug, has a

designated national drug code (“NDC”) – unique 10-digit code that identifies the drug itself, the

vendor of the drug and the quantity in which the drug was packaged. Each NDC number has an

assigned Average Wholesale Price (“AWP”).




                                                39
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 40 of 52 PageID #: 40




       143.    Each NDC (and, thus, the AWP) for a particular prescription product differs

depending on both the particular supplier the drug is purchased from and the quantity in which

the drug is obtained. The same drug can have a different NDC number if it is purchased from a

different supplier and/or in different quantities.

       144.    Pursuant to 12 N.Y.C.R.R. §§ 440.5(a) and (d) (the “Pharmacy Fee Schedule”),

for each brand name drug (or ingredient included in a compounded product) a provider may

charge no more than the AWP assigned to that particular NDC on the day the drug was

dispensed minus 12% of the AWP, plus a single dispensing fee of $4.00.

       145.    For each generic drug (or the ingredient included in a compounded product) the

provider may charge no more than the AWP assigned to that particular NDC on the day the drug

was dispensed minus 20% of the AWP, plus a single dispensing fee of $5.00.

       146.    The Pharmacy Defendants solicited the Prescribing Providers and Clinic

Controllers to provide them with voluminous prescriptions for the Fraudulent Topical Pain

Products so they could bill GEICO and other New York No-Fault insurers for the exorbitantly

priced pharmaceuticals products.

       147.    The Pharmacy Defendants intentionally targeted the Fraudulent Topical Pain

Products, with extremely expensive assigned AWP’s or “list prices”, in order to inflate the

billing submitted through NYRX Pharmacy so as to maximize their profits.

       148.    The Defendants purported to provide the Fraudulent Pharmaceuticals, including

the Fraudulent Topical Pain Products, directly to GEICO Insureds, and sought reimbursement

directly from GEICO pursuant to executed “Assignment of Benefit” (“AOB”) forms.

       149.    In support of their charges, the Pharmacy Defendants typically submitted: (i) the

Prescribing Providers’ prescriptions; (ii) a “No-Fault” form known as an NF-3 Form, which



                                                     40
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 41 of 52 PageID #: 41




includes the purported NDC numbers, units, and corresponding charges for each drug product or

ingredient; (iii) a delivery receipt; and (iv) the AOB assigning the Insureds’ benefits to the

Pharmacy Defendants.

       150.    The NDC numbers listed on the NF-3 Forms submitted by the Pharmacy

Defendants identify the assigned AWPs for each of the prescription drugs or compounded drug

ingredients.

       151.    The Pharmacy Defendants never submitted their wholesale purchase invoices

demonstrating: (i) how much the Pharmacy Defendants actually paid the supplier for the

Fraudulent Pharmaceuticals; and (ii) whether the Pharmacy Defendants actually purchased the

Fraudulent Pharmaceuticals with the particular NDC number used in the billing, representing

purchases from a particular supplier in a particular quantity.

       152.    In fact, the Pharmacy Defendants never actually paid the targeted and egregious

assigned AWP of the Fraudulent Pharmaceuticals that they dispensed, or purported to dispense,

because it is not a true representation of the actual market price and is far above the actual

acquisition cost for the Fraudulent Pharmaceuticals.

       153.    Nevertheless, the Pharmacy Defendants billed GEICO and other No-Fault

insurers egregious amounts far surpassing the cost of a wide variety of other medications that are

FDA-approved and proven effective.

 V.    The Pharmacy Defendants’ Submission of Fraudulent NF-3 Forms to GEICO

       154.    To support the fraudulent charges, statutorily prescribed claim forms for No-Fault

Benefits have been submitted to GEICO by and on behalf of NYRX Pharmacy seeking payment

for the pharmaceuticals for which it is ineligible to receive payment.




                                                 41
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 42 of 52 PageID #: 42




       155.    These forms, including NF-3 forms, HCFA-1500 forms and other supporting

records that the Pharmacy Defendants submitted or caused to be submitted to GEICO, were false

and misleading in the following material respects:

                      (i)     NF-3 forms, HCFA-1500 forms, and other supporting records
                              uniformly misrepresented to GEICO that the Fraudulent
                              Pharmaceuticals were medically necessary and intended for
                              genuine patient care and therefore, eligible to receive No-Fault
                              Benefits pursuant to Insurance Law § 5102(a)(1) and 11
                              N.Y.C.R.R. § 65-3.16(a)(12). In fact, the Fraudulent
                              Pharmaceuticals were the product of predetermined fraudulent
                              protocols designed to exploit the patients for financial gain without
                              regard for genuine patient care;

                      (ii)    the NF-3 forms, HCFA-1500 forms, and other supporting records
                              uniformly misrepresented to GEICO that the Pharmacy Defendants
                              were in compliance with all material licensing requirements and,
                              therefore, were eligible to receive No-Fault Benefits pursuant to
                              Insurance Law § 5102(a)(1) and 11 N.Y.C.R.R. § 65-3.16(a)(12).
                              In fact, the Pharmacy Defendants did not comply with all material
                              licensing requirements in that the Pharmacy Defendants engaged in
                              illegal, collusive relationships with the Prescribing Defendants and
                              Clinic Controllers in order to steer voluminous and illegal
                              prescriptions to NYRX Pharmacy for the Fraudulent
                              Pharmaceuticals, in exchange for the payment of kickbacks and
                              other financial incentives;

                      (iii)   the NF-3 forms, HCFA-1500 forms, and other supporting records,
                              uniformly mispresented to GEICO that the Pharmacy Defendants
                              were in compliance with all material licensing laws, and therefore,
                              were eligible to receive No-Fault Benefits pursuant to Insurance
                              Law § 5102(a)(1) and 11 N.Y.C.R.R. § 65-3.16(a)(12). In fact, the
                              Pharmacy Defendants did not comply with all material licensing
                              requirements in that the Pharmacy Defendants intentionally
                              targeted a specific set of pharmaceutical products to dispense in
                              large volumes to Insureds with exorbitant charges, in place of other
                              effective, less costly pharmaceuticals; and

                      (iv)    the NF-3 forms, HCFA-1500 forms, and other supporting records
                              uniformly misrepresented to GEICO that the Pharmacy Defendants
                              were in compliance with all material licensing requirements and,
                              therefore, were eligible to receive No-Fault Benefits pursuant to
                              Insurance Law § 5102(a)(1) and 11 N.Y.C.R.R. § 65-3.16(a)(12).
                              In fact, the Pharmacy Defendants did not comply with all material


                                               42
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 43 of 52 PageID #: 43




                               licensing requirements in that they dispensed the Fraudulent
                               Pharmaceuticals pursuant to illegal and invalid prescriptions.

VI.     The Pharmacy Defendants’ Fraudulent Concealment and GEICO’s Justifiable
        Reliance

        156.   The Pharmacy Defendants are legally and ethically obligated to act honestly and

with integrity in connection with the provision of pharmaceutical products to the Insureds and

the billing they submit or cause to be submitted to GEICO seeking reimbursement for these

products.

        157.   To induce GEICO to promptly pay the charges for the Fraudulent

Pharmaceuticals, the Pharmacy Defendants have gone to great lengths to systematically conceal

their fraud.

        158.   Specifically, the Pharmacy Defendants knowingly misrepresented and concealed

facts in an effort to prevent discovery that: (i) the Fraudulent Pharmaceuticals were prescribed

and dispensed pursuant to predetermined fraudulent protocols designed to exploit the patients for

financial gain, without regard for genuine patient care; and (ii) the Pharmacy Defendants were

involved in collusive, kickback arrangements with the Prescribing Providers and Clinic

Controllers designed to generate voluminous prescriptions solely to maximize the billing to

GEICO and other New York insurance companies.

        159.   The Pharmacy Defendants also billed for the Fraudulent Pharmaceuticals based

on purported prescriptions from multiple Prescribing Providers operating from multiple No-Fault

Clinics in order to reduce the amount of billing based on any single license, and further billed for

multiple drug products, including various oral medications, in order to conceal the scheme to

exploit the Insureds for financial gain.




                                                43
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 44 of 52 PageID #: 44




          160.   The billing and supporting documentation submitted by the Pharmacy Defendants

for the Fraudulent Pharmaceuticals, when viewed in isolation, does not reveal its fraudulent

nature.

          161.   The Pharmacy Defendants have hired law firms to pursue collection of the

fraudulent charges from GEICO and other insurers. These law firms routinely file expensive and

time-consuming litigation against GEICO and other insurers if the charges are not promptly paid

in full. In fact, the Pharmacy Defendants continue to have legal counsel pursue collection

against GEICO and other insurers without regard for the fact that NYRX Pharmacy has ceased

active operations, is no longer registered as an active pharmacy with New York State

Department of Education, and has been engaged in fraud.

          162.   GEICO is under statutory and contractual obligations to promptly and fairly

process claims within 30 days. The facially-valid documents that were submitted to GEICO in

support of the fraudulent charges at issue, combined with the material misrepresentations

described above, were designed to and did cause GEICO to rely upon them. As a result, GEICO

has incurred damage approximately $434,000.00 representing payments made to GEICO based

upon the fraudulent charges submitted by the Pharmacy Defendants, which damages are to be

trebled under 18 U.S.C. § 1962(c), et al. to $1,302,000.00.

          163.   Based upon the Pharmacy Defendants’ material misrepresentations and other

affirmative acts to conceal fraud from GEICO, GEICO did not discover and could not reasonably

have discovered that its damages were attributable to fraud until shortly before it filed this

Complaint.




                                                44
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 45 of 52 PageID #: 45




                            THE FIRST CLAIM FOR RELIEF
                                   Against All Defendants
                    (Declaratory Judgment – 28 U.S.C. §§ 2201 and 2202)

       164.    GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

       165.    There is an actual case in controversy between GEICO and the Pharmacy

Defendants regarding approximately $3,441,000.00 in fraudulent billing for the Fraudulent

Pharmaceuticals that the Pharmacy Defendants submitted or caused to be submitted to GEICO

through NYRX Pharmacy.

       166.    NYRX Pharmacy has no right to receive payment for any pending bills submitted

to GEICO because NYRX Pharmacy billed for pharmaceutical products that were medically

unnecessary, and were prescribed and dispensed pursuant to predetermined fraudulent protocols

designed to exploit the patients for financial gain, without regard to genuine patient care.

       167.    NYRX Pharmacy has no right to receive payment for any pending bills submitted

to GEICO because the Pharmacy Defendants participated in illegal, collusive agreements in

which the Pharmacy Defendants steered the Prescribing Providers and Clinic Controllers to

direct illegal prescriptions for the Fraudulent Pharmaceuticals to NYRX Pharmacy in exchange

for unlawful kickbacks and other financial incentives.

       168.    NYRX Pharmacy has no right to receive payment for any pending bills submitted

to GEICO because the Pharmacy Defendants intentionally targeted a specific set of

pharmaceutical products (i.e., the Fraudulent Topical Pain Products) that NYRX Pharmacy

dispensed in large volumes to Insureds with exorbitant charges, in place of other effective, less

costly pharmaceuticals solely for financial gain in violation of law.




                                                 45
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 46 of 52 PageID #: 46




       169.    NYRX Pharmacy has no right to receive payment for any pending bills submitted

to GEICO because the Pharmacy Defendants made and continue to make false and fraudulent

misrepresentations to GEICO by submitting or causing to be submitted charges for the

Fraudulent Pharmaceuticals dispensed by NRYX Pharmacy pursuant to illegal, invalid, and

duplicitous prescriptions.

       170.    Accordingly, GEICO requests a judgment pursuant to the Declaratory Judgment

Act, 28 U.S.C. §§ 2201 and 2202, declaring that NRYX Pharmacy has no right to receive

payment for any pending bills submitted to GEICO.

                           THE SECOND CLAIM FOR RELIEF
                     Against Avulov and John Doe Nos. “1” through “5”
                          (Violation of RICO, 18 U.S.C. § 1962(c))

       171.    GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

       172.    NYRX Pharmacy is an ongoing “enterprise”, as that term is defined in 18 U.S.C §

1961(4), that engages in activities which affect interstate commerce.

       173.    Avulov and John Doe Nos. “1” through “5” knowingly have conducted and/or

participated, directly or indirectly, in the conduct of NYRX Pharmacy’s affairs through a pattern

of racketeering activity consisting of repeated violations of the federal mail fraud statute, 18

U.S.C. § 1341, based upon the use of United States mail to submit or cause to be submitted

thousands of fraudulent charges for nearly two years, seeking payments that NYRX Pharmacy

was not eligible to receive under the No-Fault Laws because: (i) the billed-for services were not

medically necessary and/or the product of predetermined fraudulent protocols designed to exploit

the patients for financial gain, without regard for genuine patient care; (ii) the Pharmacy

Defendants participated in illegal, collusive relationships in which the Pharmacy Defendants



                                               46
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 47 of 52 PageID #: 47




steered the Prescribing Providers and Clinic Controllers to direct illegal prescriptions for the

Fraudulent Pharmaceuticals to NYRX Pharmacy in exchange for unlawful kickbacks and other

financial incentives; (iii) the Pharmacy Defendants intentionally targeted a specific set of

pharmaceuticals that they dispensed in large volumes to Insureds with exorbitant charges, in

place, of other effective, less costly pharmaceuticals solely for financial gain, in violation of law;

and (iv) the billed-for services were the product of illegal, invalid, and duplicitous prescriptions.

A sample of the fraudulent bills and corresponding mailings submitted to GEICO that comprise

the pattern of racketeering activity identified through the date of this Complaint are described, in

part, in the chart annexed hereto as Exhibit “1”.

       174.    NYRX Pharmacy’s business is racketeering activity, inasmuch as the enterprise

exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail

fraud are the regular way in which Avulov and John Doe Nos. “1” through “5” operated NYRX

Pharmacy, inasmuch as NYRX Pharmacy was never eligible to bill for or collect No-Fault

Benefits, and acts of mail fraud therefore were essential in order for NYRX Pharmacy to

function. Furthermore, the intricate planning required to carry out and conceal the predicate acts

of mail fraud implies a threat of continued criminal activity, as does the fact that the Pharmacy

Defendants actively continue to attempt collection on the fraudulent billing submitted through

NYRX Pharmacy to the present day.

       175.    NYRX Pharmacy is inherently unlawful acts inasmuch as its very existence is an

unlawful act, considering that it was created to exploit the New York “No-Fault” insurance

system; engage in illegal, collusive arrangements involving prescriptions for the Fraudulent

Pharmaceuticals; and bill pursuant to predetermined fraudulent protocols solely to financially

enrich the Pharmacy Defendants. These inherently unlawful acts are taken by NYRX Pharmacy



                                                 47
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 48 of 52 PageID #: 48




in pursuit of inherently unlawful goals – namely, the theft of money from GEICO and other

insurers through fraudulent No-Fault billing.

       176.    GEICO has been injured in its business and property by reason of the above-

described conduct in that it has paid approximately $434,000.00 pursuant to the fraudulent bills

submitted by the Pharmacy Defendants.

       177.    By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

attorneys’ fee pursuant to 18 U.S.C. § 1961(4), any other relief the Court deems just and proper.

                             THE THIRD CLAIM FOR RELIEF
                                  Against All Defendants
                                  (Common Law Fraud)

       178.    GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

       179.    The Pharmacy Defendants intentionally and knowingly made false and fraudulent

statements of material fact to GEICO and concealed material facts from GEICO in the course of

their submission of thousands of fraudulent charges seeking payment for the Fraudulent

Pharmaceuticals under the name of NYRX Pharmacy.

       180.    The false and fraudulent statements of material fact and acts of fraudulent

concealment include: (i) in every claim, the representation that the billed-for services were

medically necessary and properly billed when in fact the billed-for services were not medically

necessary and/or were the product of predetermined fraudulent protocols designed to exploit the

patients for financial gain, without regard for genuine patient care; (ii) in every claim, the

representation that NYRX Pharmacy was acting in accordance with material licensing

requirements and, therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law §

5102(a)(1) and 11 N.Y.C.R.R. § 65-3.16(a)(12), when in fact the Pharmacy Defendants



                                                48
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 49 of 52 PageID #: 49




participated in illegal, collusive relationships in which the Pharmacy Defendants steered the

Prescribing Providers and Clinic Controllers to direct illegal prescriptions for the Fraudulent

Pharmaceuticals to NYRX Pharmacy in exchange for unlawful kickbacks or other financial

incentives; (iii) in every claim, the representation that NYRX Pharmacy was acting in

accordance with material licensing requirements and, therefore, eligible to receive No-Fault

Benefits pursuant to Insurance Law § 5102(a)(1) and 11 N.Y.C.R.R. § 65-3.16(a)(12), when in

fact the Pharmacy Defendants intentionally targeted a specific set of pharmaceutical products

that they could dispense in large volumes to Insureds with exorbitant charges, in place of other

effective, less costly pharmaceuticals solely for financial gain, in violation of law of New York

State regulatory and licensing requirements; and (iv) in every claim, the representation that

NYRX Pharmacy was acting in accordance with material licensing requirements and, therefore,

eligible to receive No-Fault Benefits pursuant to Insurance Law § 5102(a)(1) and 11 N.Y.C.R.R.

§ 65-3.16(a)(12), when in fact the billed-for services were the product of illegal, invalid, and

duplicitous prescriptions, rendering the pharmacy ineligible reimbursement for No-Fault

benefits.

        181.   The Pharmacy Defendants intentionally made the above-described false and

fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay

charges submitted through NYRX Pharmacy that were not compensable under the No-Fault

Laws.

        182.   GEICO has been injured in its business and property by reason of the above-

described conduct in that it has paid approximately $434,000.00 pursuant to the fraudulent bills

submitted, or caused to be submitted, by the Pharmacy Defendants through NYRX Pharmacy.




                                               49
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 50 of 52 PageID #: 50




          183.   The Pharmacy Defendants’ extensive fraudulent conduct demonstrates a high

degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive

damages.

          184.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.

                             THE FOURTH CLAIM FOR RELIEF
                                   Against All Defendants
                                    (Unjust Enrichment)

          185.   GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

          186.   As set forth above, the Pharmacy Defendants have engaged in improper,

unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

          187.   When GEICO paid the bills and charges submitted by or on behalf of NYRX

Pharmacy for No-Fault Benefits, it reasonably believed that it was legally obligated to make such

payments based on the Pharmacy Defendants’ improper, unlawful, and/or unjust acts.

          188.   The Pharmacy Defendants have been enriched at GEICO’s expense by GEICO’s

payments, which constituted a benefit that the Pharmacy Defendants voluntarily accepted and

profited from, as a result of, among other things, the payments received and the receipt of

kickback payments, notwithstanding their improper, unlawful, and unjust fraudulent billing

scheme.

          189.   The Pharmacy Defendants’ retention of GEICO’s payments violates fundamental

principles of justice, equity and good conscience.




                                                 50
 Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 51 of 52 PageID #: 51




       190.   By reason of the above, the Pharmacy Defendants have been unjustly enriched in

an amount to be determined at trial, but in the approximate amount of $434,000.00.

       WHEREFORE, Plaintiffs Government Employees Insurance Company, GEICO

Indemnity Company, GEICO General Insurance Company and GEICO Casualty Company

demand that a judgment be entered in their favor and against the Defendants, as follows:

       A. On the First Claim for Relief against the Pharmacy Defendants, a declaration pursuant

to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, that the Defendants have no right

to receive payment for any pending bills, amounting to approximately $3,441,000.00 submitted

to GEICO;

       B. On the Second Claim For Relief against Avulov, compensatory damages in favor of

GEICO in an amount to be determined at trial but approximately $434,000.00, together with

treble damages, punitive damages, costs, interest and such other and further relief as this Court

deems just and proper;

       C. On the Third Claim For Relief against all the Defendants, compensatory damages in

favor of GEICO in an amount to be determined at trial but approximately $434,000.00, together

with punitive damages, costs, interest and such other and further relief as this Court deems just

and proper;

       D. On the Fourth Claim for Relief against all the Defendants, a recovery in favor of

GEICO in an amount to be determined at trial but approximately $434,000.00, together with

punitive damages.




                                               51
Case 1:20-cv-05821-BMC Document 1 Filed 12/01/20 Page 52 of 52 PageID #: 52




Dated: Uniondale, New York
       December 1, 2020



                                         RIVKIN RADLER LLP


                                         By:    /s/ Michael A. Sirignano
                                                 Michael A. Sirignano (MS 5263)
                                                 Barry I. Levy (BL 2190)
                                                 Jennifer Abreu (JA 3218)
                                         926 RXR Plaza
                                         Uniondale, New York 11556
                                         (516) 357-3000

                                         Counsel for Plaintiffs, Government
                                         Employees Insurance Company, GEICO
                                         Indemnity Company GEICO General
                                         Insurance Company and GEICO Casualty
                                         Company




                                    52
